Case 19-11104-JTD   Doc 1188   Filed 12/17/20   Page 1 of 59
             Case 19-11104-JTD        Doc 1188      Filed 12/17/20    Page 2 of 59




                         ADDENDUM TO TRANSFER OF CLAIM
                            OTHER THAN FOR SECURITY

I.     NOTICES AND PAYMENT

       1.      All notices respecting the Claims (defined below) must be served upon the

following persons:

 Paragon Integrated Services Group LLC            Alan M. Root
 825 Town & Country Lane, Suite 1200              Archer & Greiner, P.C.
 Houston, TX 77024                                300 Delaware Ave., Suite 1100
 Attn: Celina Carter                              Wilmington DE, 19801
 ccarter@paragonisg.com                           Phone: 302-356-6623
                                                  E-mail: aroot@archerlaw.com

       All payments or distributions on account of the Claims should be directed to:

Paragon Integrated Services Group LLC
825 Town & Country Lane, Suite 1200
Houston, TX 77024
Attn: Celina Carter


II.    CLAIMS

       2.      On August 19, 2019 and November 22, 2019, Anchor Drilling Fluids USA, LLC

(“Anchor”) filed the following proofs of claim (collectively, the “Claims”):


 Claim #    Filed           Debtor                    Secured        General           Total Claim
                                                      Amount         Unsecured         Amount
                                                                     Amount
 330        8/19/2019       EM Energy Ohio,           $968,522.15    $421,949.15       $1,390,471.30
                            LLC
 344        8/19/2019       EM Energy                 $968,522.15    $421,949.15       $1,390,471.30
                            Pennsylvania, LLC
 347        8/19/2019       EdgeMarc Energy           $968,522.15    $421,949.15       $1,390,471.30
                            Holdings, LLC
 662        11/22/2019      EdgeMarc Energy           $968,522.15 (Permitted Prior Lien Form)
                            Holdings, LLC
             Case 19-11104-JTD          Doc 1188      Filed 12/17/20      Page 3 of 59




III.   TRANSFER OF CLAIMS

       3.      On May 24, 2020, Anchor and an affiliated debtor, Q’Max America, Inc., filed

voluntary chapter 7 petitions in the United States Bankruptcy Court for the Southern District of

Texas (the “Texas Bankruptcy Court”). See Jointly Administered Case No. 20-60030 (CML)

(Bankr. S.D. Tex.) (together, the “Texas Bankruptcy Cases”).

       4.      Christopher R Murray was appointed the chapter 7 trustee in the Texas Bankruptcy

Cases (the “Chapter 7 Trustee”).

       5.      On July 1, 2020, the Texas Bankruptcy Court entered an order (the “Sale Order”)

authorizing and approving the sale of, inter alia, substantially all of the assets of Anchor and its

affiliated debtor to Drilling Services, LLC, as assignee of the stalking horse purchaser. See Order

at Dkt. No. 196, Case No. 20-60030 (CML) (Bankr. S.D. Tex.).

       6.      On July 2, 2020, Drilling Services, LLC changed its name to Paragon Integrated

Services Group LLC (“Paragon”). A copy of the Certificate of Amendment reflecting the name

change is attached hereto.

       7.      The sale of the assets of Anchor and its affiliated debtor to Paragon closed on or

about July 2, 2020.

       8.      A copy of the fully executed Second Amended and Restated Asset Purchase

Agreement between the Chapter 7 Trustee and Paragon (the “APA”) is annexed hereto.

       9.      The assets acquired by Paragon included, among other things:

               all of the assets, properties and rights of Sellers used in the Sellers’ business
               of providing drilling and completion fluids, chemical additives, solids
               control services and equipment, waste management services and equipment,
               fluid engineering services and other products and services in the
               northeastern United States, in support of oil and gas drilling . . . .

APA § 2.1



                                                  2
             Case 19-11104-JTD          Doc 1188      Filed 12/17/20      Page 4 of 59




       10.     Paragon also acquired, inter alia, all of Anchor’s “accounts receivable, notes

receivable, bill receivables, trade accounts, hold backs, retention, book debts, . . . and other

receivables” as well as all refunds and all “causes of action, lawsuits, judgments, Claims and

demands of any nature” in each case relating to the Acquired Assets (as defined in the APA). Id.

       11.     Pursuant to the Sale Order and the APA, Paragon is the transferee and owner of

each of the Claims.

IV.    RESERVATION OF RIGHTS

       12.     The filing of this Transfer of Claim Other than for Security shall not be construed

to be a consent to jurisdiction of the Bankruptcy Court, a waiver of the right to withdraw the

reference, a waiver of the right to a jury trial, or an election of remedies, which waives or otherwise

affects any other remedy.      Paragon hereby asserts and reserves all of its rights under the

Bankruptcy Code and applicable non-bankruptcy law.




                                                  3
Case 19-11104-JTD   Doc 1188   Filed 12/17/20   Page 5 of 59
             Case 19-11104-JTD    Doc 1188       Filed 12/17/20   Page 6 of 59




        SECOND AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

                                 dated as of July 2, 2020

                                     by and among

                           QMAX ACQUISITION CORP.

                                        as Buyer,

                            DRILLING SERVICES, LLC,

                                      as Assignee,

                                           and

CHRISTOPHER R. MURRAY, CHAPTER 7 TRUSTEE FOR THE BANKRUPTCY ESTATE

                            OF Q’MAX AMERICA INC.,

                                           and

CHRISTOPHER R. MURRAY, CHAPTER 7 TRUSTEE FOR THE BANKRUPTCY ESTATE

                     OF ANCHOR DRILLING FLUIDS USA, LLC

                                        as Sellers




3750713.10
                  Case 19-11104-JTD                  Doc 1188           Filed 12/17/20            Page 7 of 59




                                                 TABLE OF CONTENTS



SECOND AMENDED AND RESTATED ASSET PURCHASE AGREEMENT ...................1

ARTICLE 1 DEFINITIONS .........................................................................................................2
     1.1   Defined Terms .........................................................................................................2
     1.2   Interpretation ..........................................................................................................14

ARTICLE 2 ACQUIRED ASSETS AND ASSUMPTION OF LIABILITIES ......................15
     2.1   Assets to be Acquired ............................................................................................15
     2.2   Excluded Assets .....................................................................................................18
     2.3   Liabilities to be Assumed by Buyer .......................................................................19
     2.4   Assignment and Assumption of Contracts .............................................................20
     2.5   Excluded Liabilities ...............................................................................................21
     2.6   Withholding ...........................................................................................................23

ARTICLE 3 CLOSING; CASH PURCHASE PRICE .............................................................23
     3.1   Closing; Transfer of Possession; Certain Deliveries .............................................23
     3.2   Consideration .........................................................................................................24
     3.3   Deposit ...................................................................................................................25
     3.4   Allocation of Purchase Price ..................................................................................25
     3.5   Consideration for Avoidance Actions ....................................................................25
     3.6   Continuing Employees Expense Amount ..............................................................26
     3.7   Funding of Additional Admin Amount..................................................................26

ARTICLE 4 REPRESENTATIONS AND WARRANTIES REGARDING
     SELLERS..........................................................................................................................26
     4.1   Organization ...........................................................................................................26
     4.2   Litigation; Orders ...................................................................................................27
     4.3   Compliance with Laws; Permits ............................................................................27
     4.4   Real Property. ........................................................................................................27
     4.5   Environmental Matters...........................................................................................28
     4.6   Suppliers; Customers. ............................................................................................28
     4.7   RESERVED. ..........................................................................................................29
     4.8   Contracts ................................................................................................................29
     4.9   Taxes. .....................................................................................................................29
     4.10 Brokers’ Fees and Commissions............................................................................30

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER AND
     ASSIGNEE .......................................................................................................................30
     5.1   Organization ...........................................................................................................31
     5.2   Due Authorization, Execution and Delivery; Enforceability.................................31
     5.3   Governmental Approvals .......................................................................................31
     5.4   No Conflicts ...........................................................................................................31

                                                                  -i-
3750713.10
                  Case 19-11104-JTD                  Doc 1188           Filed 12/17/20            Page 8 of 59




          5.5       Sufficiency of Funds ..............................................................................................32
          5.6       Condition of Business ............................................................................................32

ARTICLE 6 COVENANTS OF THE PARTIES ......................................................................32
     6.1   Conduct Pending the Closing.................................................................................32
     6.2   Access ....................................................................................................................32
     6.3   Physical Inventory .................................................................................................33
     6.4   Tax Matters ............................................................................................................33
     6.5   Approvals; Commercially Reasonable Efforts; Notification; Consent..................33
     6.6   Further Assurances.................................................................................................34
     6.7   Bankruptcy Actions and Court Filings ..................................................................34
     6.8   Expense Reimbursement ........................................................................................35
     6.9   Preservation of Books and Records .......................................................................35
     6.10 Notification of Certain Matters ..............................................................................35
     6.11 Confidentiality .......................................................................................................36
     6.12 Contractors .............................................................................................................36
     6.13 Continuing Employee ............................................................................................36
     6.14 Right to Assume Benefit Plans ..............................................................................36
     6.15 Payments from Third Parties .................................................................................36
     6.16 Indemnification ......................................................................................................37

ARTICLE 7 CONDITIONS TO OBLIGATIONS OF THE PARTIES .................................40
     7.1   Conditions Precedent to Obligations of Buyer ......................................................40
     7.2   Conditions Precedent to the Obligations of the Sellers .........................................42
     7.3   Frustration of Conditions Precedent ......................................................................42

ARTICLE 8 TERMINATION ....................................................................................................42
     8.1   Termination of Agreement .....................................................................................42
     8.2   Consequences of Termination................................................................................44

ARTICLE 9 MISCELLANEOUS ..............................................................................................45
     9.1  Expenses ................................................................................................................45
     9.2  Assignment ............................................................................................................45
     9.3  Parties in Interest....................................................................................................45
     9.4  Notices ...................................................................................................................45
     9.5  Choice of Law ........................................................................................................46
     9.6  Entire Agreement; Amendments and Waivers ......................................................46
     9.7  Counterparts; Electronic Signatures ......................................................................46
     9.8  Severability ............................................................................................................47
     9.9  Headings ................................................................................................................47
     9.10 Exclusive Jurisdiction and Specific Performance ..................................................47
     9.11 WAIVER OF RIGHT TO TRIAL BY JURY........................................................47
     9.12 Survival ..................................................................................................................47
     9.13 Time of Essence .....................................................................................................48
     9.14 Non-Recourse ........................................................................................................48
     9.15 Disclosure Schedules .............................................................................................48
                                                                 -ii-
3750713.10
                Case 19-11104-JTD                 Doc 1188             Filed 12/17/20           Page 9 of 59




         9.16    Mutual Drafting .....................................................................................................48




                                                               -iii-
3750713.10
             Case 19-11104-JTD       Doc 1188      Filed 12/17/20     Page 10 of 59




        SECOND AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

        This SECOND AMENDED AND RESTATED ASSET PURCHASE AGREEMENT,
dated as of July 2, 2020 (the “Agreement Date”), is entered into by and among Christopher R.
Murray, Chapter 7 Trustee for the bankruptcy estate of Q’Max America Inc., a company
incorporated under the laws of Delaware (“Q’Max”), and Christopher R. Murray, Chapter 7
Trustee for the bankruptcy estate of Anchor Drilling Fluids USA, LLC, a Delaware limited liability
company (“Anchor Drilling” and, together with Q’Max (or, as applicable, the Trustee acting on
behalf of Anchor Drilling and/or Q’Max), “Sellers” and each, a “Seller”), QMax Acquisition
Corp., a Delaware corporation (“Buyer”), and Drilling Services, LLC, a Delaware corporation
(“Assignee”). Each Seller, Buyer and Assignee are referred to herein individually as a “Party” and
collectively as the “Parties”.

                                        WITNESSETH:

        WHEREAS, subject to the Bankruptcy Court’s approval, Sellers have agreed to sell to
Buyer, and Buyer has agreed to purchase, the Acquired Assets as of the Closing, and Buyer is
willing to assume from Sellers the Assumed Liabilities as of the Closing upon terms and subject
to the conditions set forth hereinafter.

      WHEREAS, Sellers and Buyer previously entered into that certain Asset Purchase
Agreement (the “Original Asset Purchase Agreement”), dated as of May 24, 2020;

        WHEREAS, Sellers and Buyer previously amended the Original Asset Purchase
Agreement by entering into that certain Amended and Restated Asset Purchase Agreement, dated
as of June 5, 2020 (the “A&R Asset Purchase Agreement”);

        WHEREAS, pursuant to Section 9.2 of the A&R Asset Purchase Agreement and that
certain Assignment and Assumption Agreement, dated as of June 12, 2020 (the “Drilling Services
Assignment and Assumption Agreement”), by and between Buyer and Assignee, Buyer previously
assigned, transferred, granted and conveyed unto Assignee (its wholly owned subsidiary) all if its
rights and obligations under the A&R Asset Purchase Agreement, but agreed to remain jointly
liable with Assignee for Buyer’s obligations under the A&R Asset Purchase Agreement; and

      WHEREAS, the Parties now desire to amend and restate the A&R Asset Purchase
Agreement in its entirety as set forth hereunder.

        NOW, THEREFORE, in consideration of the agreements contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound hereby, the A&R Asset Purchase Agreement is hereby amended
and restated in its entirety by this Agreement and all references to the Original Asset Purchase
Agreement set forth in the Drilling Services Assignment and Assumption Agreement shall apply
to this Agreement mutatis mutandis, and the Parties hereto agree as follows:




3750713.10
             Case 19-11104-JTD         Doc 1188        Filed 12/17/20    Page 11 of 59




                                          ARTICLE 1
                                         DEFINITIONS

      1.1       Defined Terms. As used herein, the terms below shall have the following respective
meanings:

         “A&R Asset Purchase Agreement” shall have the meaning specified in the preamble.

        “ABL Facility” shall mean the credit agreement (as amended, restated, supplemented or
otherwise modified from time to time) dated as of September 6, 2019, by and among Anchor
Drilling Fluids USA, LLC, Q'Max America Inc., the lenders party thereto and Encina Business
Credit, LLC as agent on behalf of such lenders.

         “Accounts Receivable” shall have the meaning specified in Section 2.1(a).

         “Acquired Assets” shall have the meaning specified in Section 2.1.

         “Additional Admin Amount” shall have the meaning specified in Section 2.3(e).

        “Administrative Claim Funding” shall mean any amounts funded to the Trustee by any of
the Sellers’ pre-petition lenders for the administration or disposition of the pre-petition lenders’
collateral and any amounts funded to Sellers or the Trustee under the New Money Financing
Agreement prior to Closing to pay post-petition administrative expenses of Sellers’ bankruptcy
estate.

         “Administrative Claims” shall have the meaning specified in Section 2.3(e).

         “Affiliate” shall, with respect to any Person, mean any other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or is under common
control with, the Person specified, where “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a Person, through
ownership of voting securities or rights, by contract, as trustee, executor or otherwise. For
purposes of this Agreement, Q’Max Solutions Inc. and each of its Subsidiaries (including each of
the Sellers), on the one hand, and the Buyer and its Affiliates, on the other hand, shall not be
deemed to be Affiliates of each other.

       “Agreement” shall mean this Amended and Restated Asset Purchase Agreement, together
with the exhibits and Disclosure Schedules hereto, in each case as amended, restated,
supplemented or otherwise modified from time to time.

         “Agreement Date” shall have the meaning specified in the preamble.

         “Allocation” shall have the meaning specified in Section 3.4.

       “Alternative Transaction” shall mean (i) any investment in, financing of, capital
contribution or loan to, or restructuring or recapitalization of the Sellers, (ii) any merger,
consolidation, share exchange or other similar transaction to which a Seller or any of its Affiliates
                                                 -2-
3750713.10
             Case 19-11104-JTD           Doc 1188        Filed 12/17/20     Page 12 of 59




is a party that has the effect of transferring, directly or indirectly, all or any portion of the Acquired
Assets, or any issuance, sale or transfer of equity interests in, the Sellers, (iii) any direct or indirect
sale of all or any portion of the Acquired Assets, (iv) any issuance, sale or transfer of equity
interests in, the Sellers or any of their Subsidiaries or (v) any other transaction (other than a
liquidation or a plan of liquidation), including a reorganization (in any jurisdiction, whether
domestic, foreign, international or otherwise), that transfers or vests ownership of, economic rights
to, or benefits in all or a portion of the Acquired Assets, to any party other than Buyer or any of its
Affiliates, in each instance, whether or not such transaction is entered into in connection with any
bankruptcy, insolvency, arrangement, proposal, receivership or similar Proceedings.

         “Anchor Drilling” shall have the meaning specified in the preamble.

         “Assignee” shall have the meaning specified in the preamble.

        “Assignment and Assumption Agreement” means an assignment and assumption
agreement, in a form mutually agreed to by the Parties, evidencing the assignment and assumption
of all Assumed Contracts and Assumed Liabilities by Buyer and Assignee.

         “Assumed Contracts” means those Leases and Executory Contracts that have been
designated by Buyer for assumption and assignment to Buyer and Assignee by Sellers pursuant to
Section 2.4 and with respect to which an order has been entered by the Bankruptcy Court (which
may be the Sale Order) authorizing the assumption and assignment of the Lease or Executory
Contract and an Assumption Notice has been delivered and filed with the Bankruptcy Court. For
the avoidance of doubt, “Assumed Contracts” shall not include any Executory Contract or Lease
that is excluded and rejected pursuant to Section 2.4.

         “Assumed Liabilities” shall have the meaning specified in Section 2.3.

         “Assumption Notice” has the meaning set forth in Section 2.4(b).

        “Avoidance Actions” means all avoidance claims, causes of action, or rights of recovery
under Chapter 5 of the Bankruptcy Code or similar state Laws available to the Trustee, that may
exist against any current trade vendors of the Regional Business, but do not include any such
causes of action against (i) vendors with no ongoing business with the Regional Business or (ii)
the Buyer, Sellers, or pre-petition lenders or any of their Affiliates.

        “Bankruptcy Cases” shall mean the jointly administered bankruptcy cases commenced by
the Sellers.

         “Bankruptcy Code” shall mean title 11 of the United States Code, 11 U.S.C. §101 et seq.

        “Bankruptcy Court” shall mean the United States Bankruptcy Court for the Southern
District of Texas.

        “Benefit Plans” shall mean the health care, retirement and benefit agreements, plans,
policies and programs of Sellers or their Affiliates in effect as of the Agreement Date and set forth
on Schedule 1.1(d).
                                                   -3-
3750713.10
             Case 19-11104-JTD         Doc 1188       Filed 12/17/20     Page 13 of 59




        “Bidding Procedures” shall mean the “bidding procedures” pursuant to which all of the
Sellers' assets, including the Acquired Assets, will be marketed and sold, and which bidding
procedures shall be acceptable to the Buyer in its sole and absolute discretion.

       “Bidding Procedures Order” shall mean an Order of the Bankruptcy Court approving the
Bidding Procedures, the Expense Reimbursement, and the related relief requested by the Sale
Motion, which Order shall be in form and substance acceptable to Buyer.

        “Bill of Sale” means a bill of sale, in a form mutually agreed to by the Parties, evidencing
the transfer and assignment to Buyer and Assignee of all of Sellers’ rights, title and interests in
and to the Acquired Assets.

       “Business Day” shall mean any day other than a Saturday, Sunday or a legal holiday on
which banking institutions in the City of New York are not required to open.

         “Buyer” shall have the meaning specified in the preamble.

       “Buyer’s and Assignee’s Conditions Certificate” shall have the meaning specified in
Section 7.2(d).

       “Capital Lease” shall mean, for any Person, a lease of any interest in any kind of property
(whether real, personal or mixed) or asset by such Person as lessee that is, should be or should
have been recorded as a “capital lease” on the balance sheet of such Person in accordance with
GAAP.

         “Cash Purchase Price” shall have the meaning specified in Section 3.2(a).

         “Chapter 7” means Chapter 7 of the Bankruptcy Code.

       “Claim” shall mean all actions, claims, counterclaims, suits, Proceedings, rights of action,
causes of action, Liabilities, obligations, losses, damages, remedies, penalties, judgments,
settlements, costs, expenses, fines, disbursements, demands, reasonable costs, fees and expenses
of counsel, including in respect of investigation, interest, demands and actions of any nature or
any kind whatsoever, known or unknown, disclosed or undisclosed, accrued or unaccrued, matured
or unmatured, choate or inchoate, legal or equitable, and arising in tort, contract or otherwise,
including any “claim” as defined in the Bankruptcy Code.

         “Claim Dispute” shall have the meaning specified in Section 6.16(h).

         “Closing” shall have the meaning specified in Section 3.1(a).

         “Closing Date” shall have the meaning specified in Section 3.1(a).

       “Closing Date Inventory” shall mean the carrying value of the Inventory as of the Closing
Date (other than the Excluded Inventory) calculated as such Inventory would be recorded on a
balance sheet of the Sellers in accordance with GAAP and consistent with past practice.


                                                -4-
3750713.10
             Case 19-11104-JTD         Doc 1188        Filed 12/17/20   Page 14 of 59




         “COBRA” shall have the meaning specified in Section 2.5(l).

         “Code” shall mean the Internal Revenue Code of 1986, as amended.

         “Conditions Certificates” shall have the meaning specified in Section 7.2(d).

       “Consent” means a counterparty or third party (including any Governmental Entity’s)
consent.

         “Continuing Employees” means those employees set forth on Schedule 1.1(a).

       “Continuing Employees Expense Amount” means $500,000 (Five Hundred Thousand
Dollars).

        “Contract” shall mean any contract, agreement, indenture, note, bond, loan, instrument,
lease (including Capital Lease), conditional sales contract, purchase order, mortgage, license,
franchise, insurance policy, letter of credit, commitment or other binding arrangement or
commitment, whether or not in written form, that is binding upon a Person or any of its property.

         “Cure Amounts” has the meaning set forth in Section 2.4(c).

         “C&A Grinding Equity Interests” shall have the meaning specified in Section 2.1(w).

         “C&A Grinding” shall mean C&A Grinding, LLC, a Georgia limited liability company.

         “Deposit” shall have the meaning specified in Section 3.3.

         “Designated Contracts” has the meaning set forth in Section 2.4(b).

       “Designation Deadline” means the later of (i) 5:00 p.m. (prevailing Eastern time) on June
9, 2020 and (ii) the date bids are required to be submitted for the Acquired Assets under the
Bidding Procedures.

        “Disclosure Schedules” shall mean the disclosure schedules, delivered by Sellers and
Buyer concurrently with the execution and delivery of this Agreement, as amended from time to
time in accordance with and subject to the terms hereof.

        “Drilling Services Assignment and Assumption Agreement” shall have the meaning
specified in the preamble.

         “Encina” means Encina Business Credit, LLC.

        “Encina Exit Financing Commitment Letter” shall mean an executed commitment letter,
in form and substance acceptable to Buyer, pursuant to which Encina or its Affiliates shall have
agreed to lend at the Closing the amounts set forth therein to Buyer in order to fund, subject to the
terms and conditions thereunder, the Regional Business and refinance (or assume on amended
terms) the ABL Facility and the financing provided in the New Money Financing Agreement.

                                                 -5-
3750713.10
             Case 19-11104-JTD         Doc 1188        Filed 12/17/20   Page 15 of 59




        “Environmental Law” means any Law relating to pollution, the protection of human health
and safety (with respect to exposure to hazardous materials), the environment, natural resources
or the release, manufacture, processing, treatment, storage, disposal or handling of, or exposure to,
hazardous materials.

        “Environmental Liabilities and Obligations” means all Liabilities arising from any
impairment, impact or damage to the environment, health or safety, or any failure to comply with
Environmental Law, including Liabilities related to: (a) the transportation, storage, use,
arrangement for disposal or disposal of, or exposure to, Hazardous Materials; (b) the Release of
Hazardous Materials, including migration onto or from the Owned Real Property and Leased Real
Property that are Acquired Assets; (c) any other pollution or contamination of the surface,
substrata, soil, air, ground water, surface water or marine environments; (d) any other obligations
imposed under Environmental Law including pursuant to any applicable Permits issued pursuant
to under any Environmental Law; (e) Orders, notices to comply, notices of violation, alleged non-
compliance and inspection reports with respect to any Liabilities pursuant to Environmental Law;
and (f) all obligations with respect to personal injury, property damage, wrongful death and other
damages and losses arising under applicable Environmental Law.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, and
the regulations promulgated thereunder.

       “ERISA Affiliate” means any trade or business, whether or not incorporated, that together
with the Sellers would be deemed a "single employer" within the meaning of Section 4001(b)(i)
of ERISA.

         “Excluded Assets” shall have the meaning specified in Section 2.2.

      “Excluded Cash Amounts” means collectively all cash and cash equivalents listed on
Schedule 1.1(c) and such amounts shall not be considered Accounts Receivable.

         “Excluded Contract” has the meaning set forth in Section 2.4(b).

         “Excluded Inventory” shall mean the inventory set forth on Schedule 1.1(b).

         “Excluded Liabilities” shall have the meaning specified in Section 2.5.

        “Executory Contract” means a Contract to which one or more of the Sellers are party that
is subject to assumption or rejection under sections 365 of the Bankruptcy Code, other than the
Leases.

         “Expense Reimbursement” shall mean $650,000 (Six Hundred Fifty Thousand Dollars).

        “GAAP” shall mean generally accepted accounting principles as in effect from time to time
in the United States.

      “Governmental Entity” shall mean any federal, state, provincial, local, municipal,
domestic, foreign, multinational, international or other (a) government, (b) governmental or quasi-
                                                 -6-
3750713.10
             Case 19-11104-JTD          Doc 1188        Filed 12/17/20    Page 16 of 59




governmental authority of any nature (including any governmental agency, ministry, branch,
department, official, or entity and any court or other tribunal), or (c) body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, prosecutorial, police, regulatory, or
Tax Authority or power of any nature, including any arbitration tribunal or stock exchange.

        “Guarantee” by any Person shall mean any obligation, contingent or otherwise, of such
Person guaranteeing, or having the economic effect of guaranteeing, any Indebtedness of any other
Person (the “Primary Obligor”) in any manner, whether directly or indirectly, and including,
without limitation, any obligation of such Person: (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to advance or supply
funds for the purchase of) any security for the payment of such Indebtedness; (ii) to purchase
property, securities or services for the purpose of assuring the holder of such Indebtedness of the
payment of such Indebtedness; or (iii) to maintain working capital, equity capital or other financial
statement condition or liquidity of the Primary Obligor so as to enable the Primary Obligor to pay
such Indebtedness (and “Guaranteed,” “Guaranteeing” and “Guarantor” shall have meanings
correlative to the foregoing).

        “Hazardous Material” means any substance, material or waste which is regulated by any
Governmental Entity, including petroleum and its by-products, asbestos, polychlorinated
biphenyls and any material, waste or substance which is defined or identified as a “hazardous
waste,” “hazardous substance,” “hazardous material,” “restricted hazardous waste,” “industrial
waste,” “solid waste,” “contaminant,” “pollutant,” “toxic waste” or “toxic substance” or otherwise
regulated under or subject to any provision of Environmental Law.

       “Horseheads Warehouse” shall mean that certain warehouse leased by the Sellers located
at 124 Wygant Road, Building B, Horseheads, New York 14845.

        “Indebtedness” of any Person means, without duplication, (a) all obligations of such Person
for borrowed money or with respect to deposits or advances of any kind, (b) all obligations of such
Person evidenced by (or which customarily would be evidenced by) bonds, debentures, notes or
similar instruments, (c) all reimbursement obligations of such Person with respect to letters of
credit and similar instruments, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets purchased by such Person, (e) all
obligations of such Person incurred, issued or assumed as the deferred purchase price of property
other than accounts payable incurred and paid on terms customary in the business of such Person
(it being understood that the “deferred purchase price” in connection with any purchase of property
or assets shall include only that portion of the purchase price which shall be deferred beyond the
date on which the purchase is actually consummated), (f) all obligations secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the obligations secured
thereby have been assumed, (g) all obligations of such Person under forward sales, futures, options
and other similar hedging arrangements (including interest rate hedging or protection agreements),
(h) all obligations of such Person to purchase or otherwise pay for merchandise, materials,
supplies, services or other property under an arrangement which provides that payment for such
merchandise, materials, supplies, services or other property shall be made regardless of whether
delivery of such merchandise, materials, supplies, services or other property is ever made or
                                                  -7-
3750713.10
             Case 19-11104-JTD         Doc 1188        Filed 12/17/20    Page 17 of 59




tendered, (i) all guaranties by such Person of obligations of others, (j) all Capital Lease obligations
of such Person and (k) any obligations of such Person Guaranteeing or intended to Guarantee
(whether directly or indirectly Guaranteed, endorsed, co-made, discounted, or sold with recourse)
any obligation of any other Person that constitutes Indebtedness of such other Person under any of
clauses (a) through (j) above.

       “Indemnified Parties” and “Indemnified Party” shall have the meaning specified in
Section 6.16(a).

       “Indemnifying Parties” and “Indemnifying Party” shall have the meaning specified in
Section 6.16(a).

         “Interim Period” shall have the meaning specified in Section 6.1.

         “Intellectual Property” means all intellectual property and industrial property, throughout
the world, whether or not registerable, patentable or otherwise formally protectable, and whether
or not registered, patented, otherwise formally protected or the subject of a pending application for
registration, patent or any other formal protection, including all (i) trade-marks, corporate names
and business names currently or formerly used in connection with the Regional Business,
including, the “Q’Max America” and “Anchor Drilling Fluids” names and brands, (ii) inventions,
(iii) works and subject matter in which copyright, neighboring rights or moral rights subsist, (iv)
industrial designs, product designs, patents and design rights (v) know-how, trade secrets,
proprietary information, confidential information and information of a sensitive nature that have
value to the Regional Business or relate to business opportunities for the Regional Business, in
whatever form communicated, maintained or stored, (vi) telephone numbers and facsimile
numbers, (vii) registered domain names, and (viii) social media usernames and other internet
identities and all account information relating thereto.

        “Inventory” means all inventory (including finished goods, supplies, raw materials, work
in progress, spare, replacement and component parts), stock-in-trade and merchandise related to
the Regional Business maintained or held by, stored by or on behalf of, or in transit to, any Seller
other than the Excluded Inventory.

      “Knowledge” shall mean, with respect to any Seller, the actual knowledge of Rafael Andres
Diaz-Granados, Chris Pennington, Celina Carter and Eric Glover after reasonable and due inquiry.

       “Law” shall mean any federal, state, provincial, municipal, local, foreign, international or
multinational constitution, statute, law, ordinance, regulation, rule, code, by-law, Order, principle
of common law or equity, or decree enacted, promulgated, issued, enforced or entered by any
Governmental Entity, or court of competent jurisdiction, or other requirement or rule of law.

         “Lease” shall have the meaning set forth in Section 4.4(a).

       “Leased Real Property” means all of the real property leased, subleased, used or occupied
by any Seller, together with all buildings, structures, fixtures and improvements erected thereon,
and any and all rights privileges, easements, licenses, hereditaments and other appurtenances

                                                 -8-
3750713.10
             Case 19-11104-JTD         Doc 1188     Filed 12/17/20     Page 18 of 59




relating thereto, and used, or held for use, in connection with the operation of the Regional
Business.

        “Leetsdale Warehouse” shall mean that certain warehouse and office building leased by
the Sellers located at 545 W. Park Road, Leetsdale, Pennsylvania 15056.

        “Liabilities” shall mean, as to any Person, all debts, adverse Claims, liabilities,
commitments, responsibilities, and obligations of any kind or nature whatsoever, direct or indirect,
absolute or contingent, whether accrued or unaccrued, vested or otherwise, liquidated or
unliquidated, whether known or unknown, and whether or not actually reflected, or required to be
reflected, in such Person’s balance sheet or other books and records.

       “License Agreement” shall mean that certain Exclusive License Agreement by and
between Q’Max Solutions Inc. and Q’Max, dated May 22, 2020, pursuant to which Q’Max was
granted a license to certain Intellectual Property Rights as set forth thereunder.

         “Lien” shall mean (i) any claim, Liability, prior claim, right of retention, lien, security
interest, floating charge, mortgage, pledge option, deed assignments, conditional sale, warrant,
adverse claim, charge (including court-ordered charge), easement, right-of-way, encroachment,
defect of title, hypothec, trust debenture, deemed trust (statutory or otherwise), judgment, writ of
seizure or execution, notice of sale, restriction on transfer, contractual right (including purchase
option, right of first refusal, rights of first offer or any other pre-emptive contractual right),
restriction on use or encumbrance, whether imposed by agreement, law, equity or otherwise and
whether or not registered, published or filed and whether secured, unsecured or otherwise, and (ii)
without limiting the foregoing clause (i), “Lien”, as such term is defined pursuant to
section 101(37) of the Bankruptcy Code.

         “Litigation Conditions” shall have the meaning specified in Section 6.16(f).

        “Material Contracts” means, collectively, those contracts that are in the opinion of the
Buyer, necessary and essential to the operation of the Regional Business as listed and specified as
“Material Contracts” on Schedule 2.4(b)(i).

         “Midland Assets” shall have the meaning specified in Section 2.2(a).

        “Midland Business” means the drilling and completion fluids, chemical additives, fluid
engineering services and solid control services and equipment provided by Sellers in the Permian
Basin, including all of the assets located at, and the operations conducted at, the Midland Solid
Control Warehouse.

        “Midland Solid Control Warehouse” shall mean that certain warehouse leased by the
Sellers located at 2106 East Country Road 120, Midland, Texas 79706.

        “New Money Financing Agreement” means a senior secured superpriority credit
agreement or note and any documents or instruments related thereto, to be entered into by Sellers
and Encina and/or any other Post-Petition Lenders (including Palladium Fund IV or its Affiliates),
in each case, in form and substance satisfactory to Buyer.
                                                -9-
3750713.10
             Case 19-11104-JTD         Doc 1188         Filed 12/17/20   Page 19 of 59




        “Newcomerstown Warehouse” shall mean those certain warehouses and buildings leased
by the Sellers located at 1122 West State Street, Newcomerstown, Ohio 43832 and 200 Enterprise
Drive, Newcomerstown, Ohio 43832.

         “Notices” shall have the meaning specified in Section 9.4.

         “Officer’s Certificate” shall have the meaning specified in Section 7.1(e).

        “Operating Order” shall mean the Order Granting Trustee’s Emergency Motion to: (1)
Continue Operation of Business; (2) Use of Cash Collateral with Consent on an Interim Basis;
and (3) Maintain Cash Management System (the “Order to Operate”) [Docket Number 43] entered
in the Bankruptcy Cases.

       “Order” shall mean any judgment, order, injunction, writ, ruling, decree, stipulation,
determination, decision, verdict, or award of any Governmental Entity.

        “Ordinary Course of Business” shall mean that an action taken by a Person will be deemed
to have been taken in the “Ordinary Course of Business” only if that action is taken in the ordinary
course of business of such Person, consistent with past practices.

         “Original Asset Purchase Agreement” shall have the meaning specified in the preamble.

         “Other Businesses” shall have the meaning specified in Section 2.1.

         “Owned Real Property” shall have the meaning set forth in Section 4.4(b).

         “Party” or “Parties” shall have the meaning specified in the preamble.

        “Permits” shall mean permits, licenses, registrations, certificates of occupancy, approvals,
consents, clearances, directives, orders, variances, registrations, rights, privileges, concessions and
other authorizations issued, granted, conferred or otherwise created by any Governmental Entity.

        “Permitted Liens” shall mean: (a) Liens for Taxes not yet due and payable or which are
being contested in good faith by appropriate Proceedings and for which an adequate reserve has
been established by Sellers; (b) statutory liens of landlords, carriers, warehousemen, mechanics,
and materialmen incurred in the Ordinary Course of Business for sums not yet due; (c) Liens
incurred or deposits made in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other types of social security; or (d) Liens or
encumbrances that arise solely by reason of acts of Buyer or its successors and assigns or otherwise
consented to by Buyer in accordance with the terms of this Agreement.

         “Person” shall mean an individual, a partnership, a joint venture, a corporation, a business
trust, a limited liability company, a trust, an unincorporated organization, a joint stock company,
a labor union, an estate, a Governmental Entity or any other entity.

         “Petition Date” shall mean the date the Bankruptcy Cases are commenced by the Sellers.


                                                 -10-
3750713.10
                 Case 19-11104-JTD       Doc 1188        Filed 12/17/20   Page 20 of 59




         “Post-Closing Covenant” shall have the meaning specified in Section 9.12.

        “Post-Petition Financing Order” shall mean interim and final orders granting a motion by
the Sellers pursuant to U.S.C. §§ 105, 361 and 364 and Federal Bankruptcy Rules 2002, 4001 and
994 seeking authorization for the Sellers to incur post-petition secured Indebtedness and approving
the New Money Financing Agreement which shall be in form and substance acceptable to Buyer.

       “Post-Petition Lenders” means Encina and any other lender under the New Money
Financing Agreement.

        “Post-Petition Trade Payables” shall mean the amount of Trade Payables of the Sellers
relating to the Regional Business that were incurred from and after the Petition Date that are
outstanding as of the Closing Date.

        “Pre-Closing Taxes” means any Liability for any Tax of or owed with respect to the
Acquired Assets allocable for a taxable period (or portion thereof) ending on or before the Closing
Date. In the case of any Taxes imposed on the Acquired Assets for a taxable period that begins
before and ends after the Closing Date, Pre-Closing Taxes shall equal (i) in the case of any Taxes
other than the Taxes based upon or related to income or receipts, the amount of such Tax for the
entire Tax period multiplied by a fraction the numerator of which is the number of days in the Tax
period ending on the Closing Date and the denominator of which is the number of days in the
entire Tax period; and (ii) in the case of any Tax based upon or related to income or receipts be
deemed equal to the amount which would be payable if the relevant Tax period ended on the
Closing Date.

         “Previously Omitted Contract” shall have the meaning specified in Section 2.4(b)(i).

       “Primary Obligor” shall have the meaning specified in the definition of Guarantee in
Section 1.1.

         “Proceeding” shall mean any action, arbitration, audit, known investigation (including a
notice of preliminary investigation or formal investigation), notice of violation, hearing, litigation
or suit (whether civil, criminal or administrative), other than the Bankruptcy Cases, commenced,
brought, conducted or heard by or before any Governmental Entity, including but not limited to
any and all such actions related to restitution or remission in criminal proceedings and civil
forfeiture and confiscation proceedings under the Law of any jurisdiction.

             “Property Taxes” shall mean all personal property Taxes and similar ad valorem Taxes.

         “Purchase Price” shall have the meaning specified in Section 3.2(b).

         “Q’Max” shall have the meaning specified in the preamble.

        “Q’Max Transition Services Agreement” means a transition services agreement, in form
and substance agreed by the Parties, setting forth Sellers’ and QSI’s obligations to provide certain
services to Buyer and Assignee, and Buyer’s and Assignee’s obligations to provide certain services
to Sellers and QSI, from and after the Closing Date for the periods set forth therein.
                                                  -11-
3750713.10
             Case 19-11104-JTD         Doc 1188        Filed 12/17/20   Page 21 of 59




       “QSI” means KPMG Inc., receiver of Q’Max Solutions Inc., a corporation incorporated
under the laws of British Columbia, Canada, an Affiliate of Sellers.

         “Regional Business” shall have the meaning specified in Section 2.1.

      “Regional Business Warehouses” means, collectively, the Wellsville Warehouse, the
Horseheads Warehouse, the Leetsdale Warehouse and the Newcomerstown Warehouse.

         “Release” means any actual or threatened release, spill, emission, leaking, pumping,
pouring, emptying, dumping, injection, deposit, disposal, discharge, dispersal or leaching into the
indoor or outdoor environment, or including migration to or from a property, including but not
limited to any Owned Real Property or Leased Real Property.

        “Remedial Action” means all actions to (a) investigate, clean up, remove, treat or in any
other way address any Hazardous Material; (b) prevent the Release of any Hazardous Material; (c)
perform pre-remedial studies and investigations or post-remedial monitoring and care; or (d) to
correct or abate a condition of noncompliance with Environmental Laws.

       “Representative” shall mean, with respect to any Person, such Person’s officers, directors,
managers, employees, agents, representatives and financing sources (including any investment
banker, financial advisor, accountant, legal counsel, consultant, other advisor, agent, representative
or expert retained by or acting on behalf of such Person or its Subsidiaries).

        “Sale Motion” shall mean a motion, in form and substance acceptable to Buyer, for entry
of an Order (i) approving the Bidding Procedures, (ii) approving the Expense Reimbursement and
other bidding protections, (iii) approving the sale of the Acquired Assets free and clear of Liens,
Claims, interests, and encumbrances, (iv) approving the assumption and assignment of Contracts
and leases, and (v) granting requested related relief, which motion shall be in form and substance
acceptable to Buyer.

        “Sale Order” shall mean an Order of the Bankruptcy Court approving the Agreement and
the Transactions, approving the sale of the Acquired Assets free and clear of Liens, Claims,
interests, and encumbrances and granting the related relief requested in the Sale Motion, which
Order shall be in form and substance acceptable to Buyer.

         “Selected Benefit Plans” shall have the meaning specified in Section 6.14.

         “Seller” or “Sellers” shall have the meaning specified in the preamble.

         “Subject Materials” shall have the meaning specified in Section 6.16(g).

        “Subsidiary” shall mean, with respect to any Person (a) a corporation, a majority of whose
capital stock with voting power, under ordinary circumstances, to elect directors is at the time,
directly or indirectly, owned by such Person, by a subsidiary of such Person, or by such Person
and one or more subsidiaries of such Person, (b) a partnership in which such Person or a subsidiary
of such Person is, at the date of determination, a general partner of such partnership, or (c) any
other Person (other than a corporation) in which such Person, a subsidiary of such Person or such
                                                -12-
3750713.10
             Case 19-11104-JTD          Doc 1188      Filed 12/17/20      Page 22 of 59




Person and one or more subsidiaries of such Person, directly or indirectly, at the date of
determination thereof, has (i) at least a majority ownership interest thereof or (ii) the power to elect
or direct the election of a majority of the directors or other governing body of such Person.

       “Target Inventory” shall mean $4,390,000 (Four Million Three Hundred Ninety Thousand
Dollars).

        “Tax” or “Taxes” shall mean (a) any and all taxes, assessments, levies, duties or other
governmental charge imposed by any Governmental Entity, including any income, alternative or
add-on minimum, accumulated earnings, franchise, capital stock, unclaimed property or
escheatment, environmental, profits, windfall profits, gross receipts, sales, use, value added,
transfer, registration, stamp, premium, excise, customs duties, severance, real property, personal
property, ad valorem, occupancy, license, occupation, employment, payroll, social security,
disability, unemployment, withholding, corporation, inheritance, value added, stamp duty reserve,
estimated or other tax, assessment, levy, duty (including duties of customs and excise) or other
governmental charge of any kind whatsoever, including any payments in lieu of taxes or other
similar payments, chargeable by any Tax Authority together with all penalties, interest and
additions thereto, whether disputed or not and (b) any liability in respect of any of the items
described in clause (a) payable under a tax sharing allocation, indemnity or similar agreement or
by reason of successor, transferee, or other liability, by contract, operation of law, or Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereto or any analogous or
similar provision of state, local or foreign Law).

       “Tax Authority” shall mean any taxing or other authority (whether within or outside the
U.S.) competent to impose Tax.

        “Tax Return” shall mean any and all returns, declarations, reports, documents, Claims for
refund, or information returns, statements or filings which are supplied or required to be supplied
to any Tax Authority or any other Person, including any schedule or attachment thereto, and
including any amendments thereof.

         “Top Customers” shall have the meaning specified in Section 4.6(b)(i).

         “Top Suppliers” shall have the meaning specified in Section 4.6(a)(i).

         “Third Party Claim” shall have the meaning specified in Section 6.16(a).

       “Trade Payables” shall mean those accounts payable owned to the Sellers’ vendors for
Inventory-related goods.

       “Transaction Documents” shall mean this Agreement and any agreement, instrument or
other document entered into pursuant to the terms hereof, including the Assignment and
Assumption Agreement, Bill of Sale, the Drilling Services Assignment and Assumption
Agreement, and the Q’Max Transition Services Agreement.

       “Transactions” shall mean the transactions contemplated by this Agreement, including the
purchase and sale of the Acquired Assets as provided for in this Agreement.
                                              -13-
3750713.10
               Case 19-11104-JTD       Doc 1188        Filed 12/17/20   Page 23 of 59




        “Transfer Tax” or “Transfer Taxes” shall mean any sales, use, transfer, conveyance,
documentary transfer, stamp, recording or other similar Tax imposed upon the sale, transfer or
assignment of property or any interest therein or the recording thereof, and any penalty, addition
to Tax or interest with respect thereto, but such term shall not include any Tax on, based upon or
measured by, the net income, gains or profits from such sale, transfer or assignment of the property
or any interest therein.

       “Trustee” shall mean Christopher R. Murray, the trustee appointed by the Office of the
United States Trustee in the Bankruptcy Cases.

         “Trustee Funds” shall have the meaning set forth in Section 2.1(g).

         “Trustee’s Conditions Certificate” shall have the meaning set forth in Section 7.1(d).

       “Trustee’s Operation Orders” shall mean the Post-Petition Financing Order and the
Operating Order.

       “WARN Act” means the United States Worker Adjustment and Retraining Notification
Act, and the rules and regulations promulgated thereunder.

      “Wellsville Warehouse” shall mean that certain warehouse leased by the Sellers located at
2400 Clark Avenue, Wellsville, Ohio 43968.

         1.2     Interpretation.

             (a)     Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

               (b)     Words denoting any gender shall include all genders. Where a word or
phrase is defined herein, each of its other grammatical forms shall have a corresponding meaning.

              (c)    A reference to any Party to this Agreement or any other agreement or
document shall include such Party’s successors and permitted assigns.

                (d)    A reference to any legislation or to any provision of any legislation shall
include any modification or re-enactment thereof, any legislative provision substituted therefor
and all regulations and statutory instruments issued thereunder or pursuant thereto.

                 (e)    All references to “$” and dollars shall be deemed to refer to United States
currency.

              (f)  All references to any financial or accounting terms shall be defined in
accordance with GAAP.

               (g)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section, Disclosure Schedule and exhibit references are to this

                                                -14-
3750713.10
             Case 19-11104-JTD         Doc 1188      Filed 12/17/20     Page 24 of 59




Agreement unless otherwise specified. All article, section, paragraph, schedule and exhibit
references used in this Agreement are to articles, sections and paragraphs of, and schedules and
exhibits to, this Agreement unless otherwise specified.

               (h)    The meanings given to terms defined herein shall be equally applicable to
both singular and plural forms of such terms.

               (i)      When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded. If the last day of such period is not a
Business Day, the period in question shall end on the next succeeding Business Day. All references
herein to time are references to New York City time, unless otherwise specified herein.

              (j)   If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

               (k)    A reference to any agreement or document (including a reference to this
Agreement) is to the agreement or document as amended or supplemented, except to the extent
prohibited by this Agreement or that other agreement or document.

              (l)    Exhibits, Schedules and Annexes to this Agreement are hereby incorporated
and made a part hereof and are an integral part of this Agreement. Any capitalized terms used in
any Schedule or Exhibit but not otherwise defined therein shall be defined as set forth in this
Agreement.

                                ARTICLE 2
               ACQUIRED ASSETS AND ASSUMPTION OF LIABILITIES

         2.1    Assets to be Acquired. Subject to the granting of the Sale Order, and the terms and
conditions of this Agreement and the Sale Order, at the Closing, the Sellers shall sell, assign,
transfer and deliver to Buyer, and Buyer shall purchase and acquire from the Sellers, all of Sellers’
right, title and interest, free and clear of all Liens (except for Liens supporting the Assumed
Liabilities described in Section 2.3(a) and other Permitted Liens expressly set forth in the Sale
Order), in each and all of the assets, properties and rights of Sellers used in the Sellers’ business
of providing drilling and completion fluids, chemical additives, solids control services and
equipment, waste management services and equipment, fluid engineering services and other
products and services in the northeastern United States, in support of oil and gas drilling (the
“Regional Business”), including, without limitation, all assets located at or used in the operations
of the Sellers at the Regional Business Warehouses, and the following as of the Closing, but
excluding the Excluded Assets (collectively, the “Acquired Assets” and, for the avoidance of
doubt, other than the Accounts Receivable (as defined below), the term “Acquired Assets” shall
not include, and Sellers are not selling to Buyer, Sellers’ assets solely used in its other businesses
(collectively, the “Other Businesses”)):

               (a)     all accounts receivable, notes receivable, bill receivables, trade accounts,
hold backs, retention, book debts, insurance claims (but, only to the extent that such claims relate
to the Acquired Assets or Assumed Liabilities and do not relate to any Excluded Liabilities),
                                               -15-
3750713.10
             Case 19-11104-JTD          Doc 1188        Filed 12/17/20    Page 25 of 59




negotiable instruments, chattel paper (including without limitation, completed work which has not
yet been billed) and other receivables (including, without limitation, in respect of goods shipped,
products sold, licenses granted, services rendered or otherwise and all amounts that may be
returned or returnable with respect to letters of credit or other financial collateral drawn down prior
to the Closing of the Transactions) from third parties, together with any unpaid financing charges
accrued thereon, in each instance, of the Sellers (whether or not related to the Regional Business)
(collectively, the “Accounts Receivable”);

                (b)     all Intellectual Property used in the Regional Business (provided that, with
respect to the Intellectual Property rights granted to Q’Max under the License Agreement, only to
the extent such Intellectual Property Rights were granted to Q’Max under the License Agreement)
including, without limitation, the Intellectual Property set forth on Schedule 2.1(b);

                 (c)     all tangible assets, including all equipment, machinery, industrial and motor
vehicles, trailers, fixtures, furniture and other tangible property, including all such property that is
damaged and all attachments, appliances, fittings, gas and oil burners, chemical products, motors,
pumps, tanks, tools, manifolds, systems, blowers, molds, dies, tooling, lighting fixtures, signs,
doors, cabinets, partitions, mantels, screens, plumbing, heating, air conditioning, refrigerators,
freezers, refrigerating and cooling systems, waste disposal and storing, wiring, electrical systems,
telephones, televisions, monitors, security systems, racks, ovens, stoves, carpets, floor coverings,
wall coverings, office equipment, kitchen appliances, computers (including point-of-sale terminals
and systems), software, registers and safes, trash containers, meters and scales, combinations,
codes and keys, and any other furniture, fixtures, equipment and improvements, in each instance,
used in the operation of the Regional Business;

                (d)    all Inventory and goods related to the Regional Business now owned or
hereinafter acquired, wherever located, including raw materials, work in process, finished goods,
supplies, parts, subassemblies or material used or consumed in the operation of the Regional
Business maintained or held by, stored by or on behalf of, or in transit to, any of the Sellers other
than the Excluded Inventory;

                (e)     all goodwill, payment intangibles and general intangible assets and rights
of Sellers to the extent associated with the Regional Business or the Acquired Assets;

               (f)    all cash and cash equivalents resulting from the operation of the Regional
Business (including payments made with respect to any Accounts Receivable), other than the Cash
Purchase Price;

                (g)    all deposits (including, without limitation, customer deposits and security
deposits (whether held in trust or otherwise) for rent, electricity, telephone or otherwise), advances,
prepayments, rights in respect of promotional allowances, vendor rebates and other refunds,
Claims, causes of action, rights of recovery, rights under warranties and guaranties, rights of setoff
and rights of recoupment, and the right to receive and retain mail, accounts receivable payments
and other communications of the Sellers, in each instance, relating to the Regional Business, other
than any retainers, deposits or escrows for professional fees paid by Sellers pre-petition and post-


                                                 -16-
3750713.10
             Case 19-11104-JTD         Doc 1188      Filed 12/17/20     Page 26 of 59




petition in connection with the Transactions, the administration of the Bankruptcy Cases or any
Administrative Claim Funding (collectively, the “Trustee Funds”);

              (h)     all customer lists, data, and information (including all lists of current and
past customers of each Seller), and any and all information relating thereto (including personal
information, such as name, address, telephone number, email address, website and any other
database information), and customer purchase history of the Regional Business;

             (i)      all right of publicity and all similar rights, including, all commercial
merchandising rights used in the Regional Business;

               (j)      all real estate leased by either of the Sellers as a lessee, sub-lessee or
assignee and covered by an Assumed Contract or owned by either of the Sellers, in each case
together with all interests in and to all improvements and fixtures located thereon or attached
thereto (including all warehouses, offices and plants and other tangible and intangible property
located thereon), and other appurtenances thereto, and rights in respect thereof, in each case, used
in the operation of the Regional Business, including the properties listed on Schedule 2.1(j);

                (k)    all Assumed Contracts;

            (l)    all of Sellers’ deposits, advances or prepaid expenses relating to any of the
Assumed Contracts;

                (m)    all documents (including books and records) of the Regional Business,
including all financial, marketing and business data, pricing and cost information, business and
marketing plans and other information, files, correspondence, records, data, plans, engineering,
reports and recorded knowledge, historical trademark files, prosecution files of the Sellers in
whatever media retained or stored, including computer programs and disks, in each case of the
Regional Business; including files in the possession of Sellers, in each case, to the extent
reasonably available, not subject to claims of solicitor-client or attorney-client privilege, and
otherwise permitted by applicable Law; provided, that Trustee shall have a right to retain a copy
of all such documents;

               (n)    to the extent applicable, all certificates of title and other documentation
necessary to convey or otherwise evidence title to the equipment included in the Acquired Assets;

               (o)     all personnel files for Continuing Employees except as prohibited by Law;
provided, however, that Sellers shall retain all such personnel files, and not transfer them to Buyer,
until Continuing Employees are hired by Buyer, Assignee or their Affiliate pursuant to Section
6.13 and Trustee shall have a right to retain a copy of all such files;

                (p)    all Permits used in the operation of the Regional Business to the extent
transferable;

              (q)    all rights under or arising out of all insurance policies relating to the
Regional Business (including, without limitation, returns and refunds of any premiums paid, or
other amounts due back to the Sellers, with respect to cancelled policies, all proceeds received on
                                               -17-
3750713.10
             Case 19-11104-JTD         Doc 1188         Filed 12/17/20   Page 27 of 59




or after Closing and all proceeds received prior to Closing in connection with casualty events
involving tangible Acquired Assets);

                (r)     any claim, right or interest in and to all (or the benefit of all to the extent
not assignable) Tax refunds, rebates, abatements, credits and similar items received in or relating
to any period, or portion of any period, beginning on or after the Closing Date or any Tax Return,
relating to the Regional Business received after the Closing Date;

               (s)    causes of action, lawsuits, judgments, Claims and demands of any nature,
whether arising by way of counterclaim or otherwise, in each case to the extent arising from the
Acquired Assets (including, for the avoidance of doubt, the Accounts Receivable generated from
the Other Businesses) or the Assumed Liabilities;

                (t)    all rights under non-disclosure or confidentiality, non-compete, or non-
solicitation agreements with Continuing Employees and agents of the Sellers or with third parties
relating to the Regional Business;

                (u)    all rights under or pursuant to all warranties, representations and guarantees
made by vendors, suppliers, manufacturers, contractors and any other Person to the extent relating
to products sold, or services provided, to the Sellers in connection with the Regional Business or
to the extent affecting any Acquired Assets (including, for the avoidance of doubt, the Accounts
Receivable generated from the Other Businesses), other than any warranties, representations and
guarantees pertaining to any Excluded Assets;

               (v)    all sales and promotional materials, catalogues and advertising literature
used in the Regional Business;

               (w)     all of Sellers’ equity interests, or securities convertible into, exchangeable
or exercisable for equity interests, in C&A Grinding and all related rights of Sellers with respect
thereto (the “C&A Grinding Equity Interests”);

               (x)     all Avoidance Actions; and

                (y)    all other assets, properties, interests, privileges and rights used in the
Regional Business wherever located and whether or not required to be reflected on a balance sheet
prepared in accordance with GAAP (including any assets acquired by Sellers after the date hereof
but prior to Closing).

       2.2     Excluded Assets. Notwithstanding anything to the contrary in this Agreement, in
no event shall Sellers be deemed to sell, assign, transfer or deliver to Buyer, and in no event will
Buyer be deemed to purchase and acquire from Sellers the following assets, properties, interests
and rights of Sellers (collectively, the “Excluded Assets”):

             (a)     assets, properties, interests and rights of Sellers exclusively used in the
Midland Business (except the Accounts Receivable) (collectively, the “Midland Assets”);

               (b)     Sellers’ rights under the Transaction Documents;
                                                 -18-
3750713.10
             Case 19-11104-JTD         Doc 1188         Filed 12/17/20   Page 28 of 59




               (c)     all benefit plans and collective bargaining agreements, if any;

               (d)     other than the C&A Grinding Equity Interests, all shares of capital stock or
other equity interests issued by any Seller or securities convertible into, exchangeable or
exercisable for any such shares of capital stock or other equity interests;

               (e)     all books and records of Sellers that are not related to the Regional Business;

               (f)     all Tax Returns, received before the Closing Date and relating to a period
ending prior to the Closing Date;

               (g)     the Excluded Inventory;

              (h)     any Contract to which any Seller or Subsidiary of any Seller is party or is
otherwise bound that are not Assumed Contracts; and

               (i)    the Excluded Cash Amounts, the Continuing Employees Expense Amount
and the Trustee Funds.

        2.3     Liabilities to be Assumed by Buyer. Subject to the granting of the Sale Order, and
the terms and conditions of this Agreement and the Sale Order, at the Closing, the Sellers shall
assign to Buyer, and Buyer shall assume from the Sellers and pay when due, perform and
discharge, in due course, without duplication, only the Assumed Liabilities. “Assumed Liabilities”
shall mean solely the following Liabilities:

             (a)   all Liabilities of the Sellers under the ABL Facility and the New Money
Financing Agreement on the terms and conditions set forth in the Encina Exit Financing
Commitment Letter;

               (b)     any Cure Amounts under Assumed Contracts;

              (c)    any Liability for (i) Property Taxes imposed upon or assessed directly
against the Acquired Assets that become due and payable following the Closing Date and (ii)
Transfer Taxes payable in connection with the Transactions;

              (d)    all Liabilities first arising from or after the Closing (i) as a direct result of
the ownership or operation of any of the Acquired Assets or the Regional Business or (ii) under
the Assumed Contracts as a result of the assumption by the Buyer of such Assumed Contracts; and

               (e)    Liabilities arising from post-petition administrative claims asserted against
Sellers’ bankruptcy estate in connection with the operation or maintenance of the Regional
Business and the operation or maintenance of any businesses of Sellers and its Affiliates that were
operated or maintained for the benefit of or to support Buyer, Assignee, the Regional Business or
the Acquired Assets (collectively, the "Administrative Claims") in an amount not to exceed
$500,000 (Five Hundred Thousand Dollars) less the amount of any Administrative Claim Funding
drawn from and after June 30, 2020 to the Closing Date to pay any post-petition administrative

                                                 -19-
3750713.10
               Case 19-11104-JTD       Doc 1188        Filed 12/17/20   Page 29 of 59




claims and Liabilities of Sellers’ bankruptcy estate in excess of $1,495,000 (One Million Four
Hundred Ninety-Five Thousand Dollars) (such amount, the “Additional Admin Amount”).

         2.4     Assignment and Assumption of Contracts.

                (a)    The Sale Order shall provide for the assumption by Sellers, and the
assignment to the extent legally capable of being assigned by Sellers to Buyer, of the Designated
Contracts pursuant to section 365 of the Bankruptcy Code on the terms and conditions set forth in
the remainder of this Section 2.4. At Buyer’s request, and at Buyer’s sole cost and expense, Sellers
shall reasonably cooperate from the date hereof forward with Buyer as reasonably requested by
Buyer (i) to allow Buyer to enter into an amendment of any Lease upon assumption of such Lease
by Buyer (and Sellers shall reasonably cooperate with Buyer to the extent reasonably requested by
Buyer in negotiations with the landlords thereof), or (ii) to otherwise amend any Lease to the extent
such amendments would not adversely affect any Seller; provided that Sellers shall not be required
to enter into any such amendment if such amendment would result in an assumption by any Seller
of such Lease, unless such Lease will be assigned to Buyer at the time of such assumption.

                (b)     Attached hereto as Schedule 2.4(b) is a list, which list may be changed by
the Buyer in its sole discretion by adding or removing Executory Contracts or Leases or moving
Executory Contracts or Leases between subpart (i) and subpart (ii), from time to time, prior to the
Designation Deadline, identifying the Executory Contracts and Leases that Buyer has decided will
be assumed and assigned to Buyer on the Closing Date (the Executory Contracts and Leases listed
as of the Designation Deadline, the “Designated Contracts”). Subpart (i) of Schedule 2.4(b)
identifies Material Contracts that are also Designated Contracts and subpart (ii) of Schedule 2.4(b)
identifies Designated Contracts other than Material Contracts. In connection with the serving of
the Sale Motion, the applicable Seller shall file with the Bankruptcy Court and serve notice by first
class mail on all non-debtor counterparties to all Designated Contracts (such notice, an
“Assumption Notice”), and provide a copy of the same to Buyer, and at the Closing shall assume
and assign to, and Buyer shall accept the assignment of and assume such Executory Contract or
Lease. In connection with the serving of the Sale Motion, the applicable Seller shall file a notice
of rejection as of the Closing Date of every Executory Contract and Lease that is not a Designated
Contract (“Excluded Contracts”). The Assumption Notice and the notice of rejection of Excluded
Contracts shall be in form and substance acceptable to the Buyer.

                (c)     In connection with the assumption and assignment to Buyer of any
Designated Contract that is executory pursuant to this Section 2.4, the cure amounts, as determined
by the Bankruptcy Court, if any (such amounts, the “Cure Amounts”), necessary to cure all
defaults, if any, and to pay all actual or pecuniary losses that have resulted from such defaults
under the Designated Contracts, including any amounts payable to any landlord under any Lease
that is a Designated Contract that relates to the period prior to the delivery of an Assumption Notice
with respect thereto, shall be paid by Buyer within ten (10) Business Days after the Closing, subject
to Sections 7.1(k) and 8.1(h) hereunder.

              (d)    Sellers shall use their respective reasonable best efforts to obtain one or
more orders of the Bankruptcy Court, which order(s) shall be in form and substance reasonably


                                                -20-
3750713.10
             Case 19-11104-JTD          Doc 1188       Filed 12/17/20      Page 30 of 59




acceptable to Buyer, and shall reflect the terms and conditions set forth herein, to assume and
assign the Designated Contracts to Buyer on the terms set forth in this Section 2.4.

                (e)     Intentionally Omitted.

                (f)     Notwithstanding the foregoing, a Contract shall not be a Designated
Contract hereunder and shall not be assigned to, or assumed by, Buyer to the extent that such
Contract (i) is rejected by a Seller in accordance with the terms hereof, deemed rejected under
Section 365 of the Bankruptcy Code, or terminated by the other party thereto or terminates or
expires in accordance with its terms on or prior to the Designation Deadline and is not continued
or otherwise extended prior to or upon assumption and assignment, or (ii) requires a Consent of
any Governmental Entity (other than, and in addition to, that of the Bankruptcy Court) in order to
permit the assumption and assignment by Seller to Buyer of such Contract pursuant to Section 365
of the Bankruptcy Code, and no such Consent has been obtained prior to the Closing. In addition,
a Permit shall not be assigned to, or assumed by, Buyer to the extent that such Permit requires a
Consent of any Governmental Entity (other than, and in addition to, that of the Bankruptcy Court)
in order to permit the sale or transfer to Buyer of Sellers’ rights under such Permit, and no such
Consent has been obtained prior to the Closing.

        2.5      Excluded Liabilities. Notwithstanding anything in this Agreement to the contrary,
Buyer shall not and does not assume, and shall be deemed not to have assumed and shall not be
obligated to pay, perform, discharge or in any other manner be liable or responsible for any
Liabilities of the Sellers or any predecessors of Sellers that are not Assumed Liabilities, whether
existing on the Closing Date or arising thereafter, whether absolute, accrued, contingent or
otherwise, whether due or to become due, known or unknown, matured or unmatured, direct or
indirect, and Sellers shall be solely and exclusively liable for any and all such Liabilities, including,
without limitation, Liabilities relating to or arising out of any of the following (collectively, the
“Excluded Liabilities”):

              (a)     all Liabilities arising with respect to or relating to any of the Excluded
Assets, whether before, on or after the Closing;

              (b)    all Liabilities of Sellers for Indebtedness (including any intercompany
Indebtedness among the Sellers and their Affiliates) except as expressly set forth in Section 2.3;

                (c)     any Liability for (i) Taxes of Sellers or their Affiliates; (ii) any Pre-Closing
Taxes (other than Liabilities related to Property Taxes imposed upon or assessed directly against
the Acquired Assets attributable to the period before the Closing Date that become due and payable
following the Closing Date); and (iii) Taxes relating to the Excluded Assets or any other Excluded
Liability, in each instance, for any period;

                (d)      all Liabilities of Sellers in respect of or relating to any Contract to which
any Seller is party or is otherwise bound that are not Assumed Contracts and all Liabilities arising
out of the rejection of any Excluded Contracts by Sellers;

               (e)     all Liabilities incurred or to be incurred by Sellers in connection with
negotiation, entry into and consummation of the transactions contemplated by the Transaction
                                                -21-
3750713.10
             Case 19-11104-JTD         Doc 1188        Filed 12/17/20   Page 31 of 59




Documents, including the consummation of the Transactions and any “success” fees, change of
control payments and any other payment obligations of Sellers payable as a result of the
consummation of the Transactions and the documents delivered in connection herewith;

                 (f)     all Liabilities of Sellers to its equity holders respecting dividends,
distributions in liquidation, redemptions of interests, option payments or otherwise, and any
liability of Sellers pursuant to any Contract with an Affiliate of Sellers;

             (g)    all Liabilities arising out of or relating to any business or property formerly
owned or operated by any of the Sellers, any Affiliate or predecessor thereof, but not presently
owned and operated by any of the Sellers;

               (h)     all Liabilities relating to Claims, actions, suits, arbitrations, litigation
matters, Proceedings or investigations (in each case whether involving private parties,
Governmental Entities, or otherwise) involving, against, or affecting any Seller, Acquired Asset,
the Regional Business, or any assets or properties of Sellers, except as a result of the ownership or
operation of any of the Acquired Assets or the Regional Business from and after the Closing;

               (i)     all Liabilities arising under Environmental Laws;

               (j)     all accounts payable Liabilities;

                (k)    Liabilities with respect to employment or other provision of services,
compensation, severance, benefits or payments of any nature owed to any current or former
employee, officer, director, member, partner or independent contractor of any Seller or any ERISA
Affiliate (or any beneficiary or dependent of any such individual), whether or not employed by
Buyer or any of its Affiliates after the Closing, that (i) arises out of or relates to the employment,
service provider or other relationship between any Seller or ERISA Affiliate and any such
individual, including but not limited to the termination of such relationship, (ii) arises out of or
relates to any Benefit Plan or (iii) arises out of or relates to events or conditions occurring on or
before the Closing Date;

               (l)    all Liabilities with respect to any terminated employees with respect to
sections 601 through 608 of ERISA and section 4980B of the Code (also known as “COBRA”);

               (m)   all Liabilities (x) related to the WARN Act, to the extent applicable, with
respect to the termination of employment of Sellers’ employees and (y) with respect to the
termination of employment of the company “insiders” (as such term is defined under the
Bankruptcy Code);

               (n)     all Liabilities for fees, costs and expenses that have been incurred or that
are incurred or owed by Sellers or any other Person in connection with this Agreement or the
administration of the Bankruptcy Cases (including all fees and expenses of professionals engaged
by the Sellers or any of their Affiliates) and administrative expenses and priority Claims accrued
through the Closing Date and all post-closing administrative wind-down expenses of the Sellers
pursuant to the Bankruptcy Code;

                                                -22-
3750713.10
               Case 19-11104-JTD        Doc 1188        Filed 12/17/20    Page 32 of 59




              (o)    all Liabilities under any futures contracts, options on futures, swap
agreements or forward sale agreements;

                 (p)     all Liabilities to any broker, investment banker, sale advisor, finder or agent
or similar intermediary for any broker’s fee, finders’ fee or similar fee or commission of Sellers or
their Affiliates relating to the Transactions; and

                 (q)    any and all other Liabilities, other than the Assumed Liabilities.

        2.6    Withholding. Buyer and its Affiliates shall be entitled to deduct and withhold from
any amounts payable pursuant to this Agreement such amounts as they reasonably determine that
they are required to deduct and withhold with respect to the making of such payment under the
Code and any provision of state, local or non-U.S. Tax Laws. To the extent that amounts are so
withheld and paid over to the applicable Tax Authorities, such withheld amounts shall be treated
for all purposes of this Agreement as having been paid to the Person entitled to receipt of such
payment.

                                         ARTICLE 3
                               CLOSING; CASH PURCHASE PRICE

         3.1     Closing; Transfer of Possession; Certain Deliveries.

                (a)     The consummation of the Transactions (the “Closing”) shall take place on
the second Business Day after the satisfaction of all of the conditions set forth in Article 7 (other
than those conditions that by their nature are to be satisfied by actions taken at the Closing, but
subject to the satisfaction or the waiver thereof at the Closing by the Party entitled to waive that
condition) or on such other date as the Parties hereto shall mutually agree. The Closing shall be
held by electronic exchange of executed documents. The actual date of the Closing is herein called
the “Closing Date”.

                 (b)    At the Closing, Sellers shall deliver, or cause to be delivered to Buyer:

                        (i)     the Trustee’s Conditions Certificate;

                        (ii)    the Officer’s Certificate;

                     (iii)   one or more duly executed Assignment and Assumption
Agreement(s) and Bill(s) of Sale in form and substance mutually acceptable to the Parties;

                        (iv)    a copy of each Sale Order;

                      (v)      such other assignments and other instruments of transfer or
conveyance as Buyer may reasonably request or as may otherwise be necessary to evidence and
effect sale, assignment, transfer, conveyance and delivery of the Acquired Assets to Buyer and
assumption of Assumed Liabilities by Buyer;



                                                 -23-
3750713.10
               Case 19-11104-JTD         Doc 1188        Filed 12/17/20   Page 33 of 59




                      (vi)    an affidavit prepared in accordance with Treasury Regulations
Sections 1.1445-2 and dated as of the Closing Date attesting that each Seller is not a foreign person,
provided, however, that if Buyer does not receive a properly executed affidavit, as described above,
from any Seller then Buyer shall be permitted to withhold from any payments to be made pursuant
to this Agreement to such Seller any required withholding Tax under Section 1445 of the Code as
determined by Buyer and any such amounts withheld shall be treated for all purposes of this
Agreement as having been paid to Seller; and

                        (vii)     a duly executed Q’Max Transition Services Agreement.

                 (c)    At the Closing, Buyer and Assignee shall deliver to Sellers:

                       (i)     a cash payment by wire transfer of immediately available funds to
an account set forth by Sellers of an aggregate amount equal to (A) the Cash Purchase Price minus
(B) the Deposit;

                      (ii)   to the extent payable on Closing, evidence that Cure Amounts (if
any) in respect of each Assumed Contract have been paid in accordance with the consent of the
applicable counterparty or as otherwise agreed upon by the Buyer or Assignee and such
counterparty;

                        (iii)     the Buyer’s and Assignee’s Conditions Certificate;

                     (iv)    one or more duly executed Assignment and Assumption
Agreement(s) and Bill(s) of Sale in form and substance mutually acceptable to the Parties;

                        (v)     such other assignments and other instruments of transfer or
conveyance as Sellers may reasonably request or as may otherwise be necessary to evidence and
effect the sale, assignment, transfer, conveyance and delivery of the Acquired Assets to Buyer and
Assignee and assumption of Assumed Liabilities by Buyer and Assignee; and

                        (vi)      a duly executed Q’Max Transition Services Agreement.

                (d)     At the Closing, Buyer and Assignee shall deliver to Encina a duly executed
waiver letter, waiving any Claims Buyer and Assignee may have acquired pursuant to Section
2.1(x) to the extent such Claims are against Encina.

         3.2     Consideration.

              (a)    Cash Purchase Price. The aggregate cash consideration for the Acquired
Assets (the “Cash Purchase Price”) shall be $7,200,000 (Seven Million Two Hundred Thousand
Dollars).

                 (b)   Purchase Price. The total consideration for the Acquired Assets payable by
the Buyer to the Sellers (the “Purchase Price”) shall be the aggregate of (i) the Cash Purchase
Price, (ii) the Cure Amounts (if any), and (iii) the value of the Assumed Liabilities.

                                                  -24-
3750713.10
             Case 19-11104-JTD         Doc 1188        Filed 12/17/20   Page 34 of 59




       3.3     Deposit. By no later than two (2) Business Days after the date that the Bidding
Procedures Order has been entered into by the Bankruptcy Court, and provided the Trustee’s
Operation Orders have been entered into and are not subject to stay, Buyer shall pay the Sellers, a
deposit in the aggregate amount of $720,000 (Seven Hundred Twenty Thousand Dollars) (the
“Deposit”), to be held by the Sellers in trust. The Deposit (together with all accrued investment
income thereon) shall be released by the Sellers, as applicable, as follows:

               (a)     if the Closing shall occur, the Deposit and all accrued investment income
thereon shall be transferred from trust to the Sellers;

               (b)     if this Agreement is terminated by Sellers pursuant to Section 8.1(g) or
Section 8.1(n), the Deposit, together with all accrued investment income thereon, shall be released
from trust to Sellers within five (5) Business Days of such termination; or

               (c)    if this Agreement is terminated for any reason (other than a termination
pursuant to Section 8.1(g) or Section 8.1(n)), the Deposit, together with all accrued investment
income thereon, shall be returned from trust by Sellers to Buyer within five (5) Business Days of
such termination.

        3.4      Allocation of Purchase Price. (i) The Purchase Price shall be allocated among
Sellers and (ii) the amount allocated to the Acquired Assets sold by each such Seller shall be further
allocated among such Acquired Assets in accordance with Section 1060 of the Code and the
Treasury Regulations promulgated thereunder or any similar provision of state, local or foreign
Law as applicable (the “Allocation”). The Allocation shall be delivered by Buyer to the Sellers
within ninety (90) days after the Closing. The Sellers will have the right to deliver reasonable
objections to the Allocation within thirty (30) days after Buyer’s delivery thereof, which objections
shall be set forth in writing by the Sellers in reasonable detail. Buyer shall consider any such
objections in good faith. Buyer and the Sellers shall file all Tax Returns (including, but not limited
to, Internal Revenue Service Form 8594) consistent with the Allocation (taking into account any
revisions made by Buyer in response to comments by the Sellers) absent a change in Law. Neither
Buyer nor the Sellers shall take any position or permit any of its Affiliates to take any position
inconsistent with the final Allocation in the preparation of financial statements or in the course of
any audit by any Tax Authority, Tax review or Tax proceeding related to any Tax Returns, unless,
and then only to the extent, otherwise required by applicable Law, provided, however, that nothing
contained herein shall prevent Buyer or the Sellers from settling any proposed deficiency or
adjustment by any Tax Authority based upon or arising out of the Allocation, and neither Buyer
nor the Sellers shall be required to litigate before any court any proposed deficiency or adjustment
by any Tax Authority challenging such Allocation. Buyer and the Sellers shall promptly notify and
provide the other with reasonable assistance in the event of an examination, audit, or other
proceeding relating to Taxes regarding the Allocation of the Purchase Price and the amount of the
Assumed Liabilities pursuant to this Section 3.4. Notwithstanding any other provisions of this
Agreement, this Section shall survive the Closing Date without limitation.

        3.5     Consideration for Avoidance Actions. Buyer and Sellers acknowledge and agree
that $200,000 (Two Hundred Thousand Dollars) of the Cash Purchase Price payable by Buyer to
Sellers is in consideration for, and shall be allocated to the purchase of, the Avoidance Actions.
                                                -25-
3750713.10
               Case 19-11104-JTD       Doc 1188         Filed 12/17/20   Page 35 of 59




        3.6     Continuing Employees Expense Amount. Simultaneously with the execution of
this Agreement, Buyer and Assignee shall pay and deliver to Sellers the Continuing Employees
Expense Amount by wire transfer of immediately available funds to an account designated by
Sellers. The Parties agree that the Continuing Employees Expense Amount shall be used by Sellers
solely to pay for the payroll of the Continuing Employees, the benefits under the Benefit Plans for
the Continuing Employees and other the Persons participating in or receiving benefits under such
Benefit Plans and the services (associated with Sellers’ retention of the Continuing Employees
following Closing) to be provided by Sellers to Buyer and Assignee under the Q’Max Transition
Services Agreement. If this Agreement is terminated for whatever reason, by any Party, Sellers
shall retain the Continuing Employees Expense Amount and Sellers shall have no obligation
whatsoever to repay the Continuing Employees Expense Amount to Buyer or Assignee. If Buyer
and/or Assignee assume the Benefit Plans pursuant to Section 6.14, Sellers shall promptly repay
any amounts remaining in the Continuing Employees Expense Amount to Buyer.

        3.7     Funding of Additional Admin Amount. Within two (2) weeks following the
Closing, Buyer and Assignee shall pay and deliver to Sellers the Additional Admin Amount by
wire transfer of immediately available funds to an account designated by Sellers. Sellers and the
Trustee shall utilize the Additional Admin Amount solely to pay Administrative Claims and shall
provide Buyer as promptly as practicable after funding with any documentation reasonably
requested by Buyer to document and evidence the amount and origin of the Administrative Claims
and that they are properly designated Administrative Claims in accordance with the terms of
Section 2.3(e).

                                 ARTICLE 4
             REPRESENTATIONS AND WARRANTIES REGARDING SELLERS

       Except as set forth in the Disclosure Schedules, Sellers jointly and severally hereby
represent and warrant to Buyer, solely for purposes of the conditions set forth in Sections 7.1(b)
and 7.1(e) and subject in all respects to the limitations set forth in Section 5.6, as of the Agreement
Date as follows:

         4.1     Organization; Authority; Consents; Conflicts.

               (a)     Each Seller is duly organized, validly existing, and in good standing under
the Laws of the State of its formation.

               (b)     Each Seller has all requisite corporate or limited liability company power
and authority, as applicable, to own, lease and operate its assets and to carry on the Regional
Business as currently conducted.

                (c)      Subject to the Sale Order having been entered into by the Bankruptcy Court,
the execution, delivery and performance by each Seller of any Transaction Document to which
such Seller is (or will become at Closing) a party, and the consummation of the Transactions, does
not and will not (i) conflict with or result in any breach of any provision of its certificate of
incorporation or bylaws or comparable governing documents or (ii) result in a violation of any
Law or Order applicable to it.

                                                 -26-
3750713.10
               Case 19-11104-JTD       Doc 1188         Filed 12/17/20   Page 36 of 59




        4.2    Litigation; Orders. Except for the Bankruptcy Cases and any adversary
proceedings or contested motions commenced in connection therewith, or as set forth on
Schedule 4.2, there is, no Claim, Proceeding or Order pending, outstanding or, to Sellers’
Knowledge, threatened against either Sellers, the Acquired Assets or the Assumed Liabilities that,
if adversely determined, would be material to the Regional Business, the Acquired Assets or the
Assumed Liabilities or that would materially impair Sellers' ability to consummate the
Transactions.

        4.3     Compliance with Laws; Permits. Sellers are in compliance with all applicable Laws
related to the Acquired Assets in all material respects, and the Sellers have not received any written
notice of any alleged material violation of applicable Law from any Governmental Entity or other
Person. The Sellers hold all material Permits necessary or required pursuant to applicable Law for
the operation of the Acquired Assets as presently conducted and for the ownership or operation of
the Acquired Assets. The Sellers have not received written notice of any material default under
any Permit related to the Acquired Assets and no material violations exist in respect of such
Permits.

         4.4     Real Property.

                 (a)     Schedule 4.4(a) contains a list and brief description of all Leased Real
Property held or used for, or necessary to the operation of the Regional Business. Sellers have
made available true and complete copies of all leases with respect to such Leased Real Property
(individually, a “Lease” and collectively, the “Leases”) to Buyer. Other than as set forth on
Schedule 4.4(a), Sellers are not in breach of any material term or in “default” under any Lease and,
to Sellers’ Knowledge, no party to any Lease has given Sellers written notice of or made a claim
with respect to any breach or default thereunder. To Sellers’ Knowledge, there are no conditions
that currently exist or with the passage of time will (i) result in a default or breach of any material
term by any party to a Lease or (ii) give rise to the right of the lessor to accelerate the obligations
thereunder or modify the terms thereof. To Sellers’ Knowledge, other than as noted on
Schedule 4.4(a), none of the Leased Real Property is subject to any sublease or grant to any Person
of any right to the use, occupancy or enjoyment of the Leased Real Property or any portion thereof
that would materially impair the use of the Leased Real Property in the operation of the Regional
Business. The Leased Real Property is not subject to any Liens (other than Permitted Liens). The
Leased Real Property is not subject to any use restrictions, exceptions, reservations or limitations
which in any material respect interfere with or impair the present and continued use thereof in the
Ordinary Course of Business. There are no pending or, to Sellers’ Knowledge, threatened
condemnation proceedings or other Claims relating to any of the Leased Real Property. The Leases
that are Acquired Assets will continue to be legal, valid, binding, enforceable and in full force and
effect on the same material terms immediately following the consummation of the Transactions.

                 (b)    Schedule 4.4(b) sets forth a true, correct and complete list of all Owned Real
Property, specifying the street address, the current owner and the current use of each parcel of
Owned Real Property in which any Seller has any title interest and which is related to, used, useful
or held for use in the conduct of the Regional Business (the “Owned Real Property”). Except for
Permitted Liens, Sellers have good and marketable title in the Owned Real Property set forth on
Schedule 4.4(b). To Sellers’ Knowledge, other than as noted on Schedule 4.4(b), none of the
                                                 -27-
3750713.10
               Case 19-11104-JTD         Doc 1188      Filed 12/17/20   Page 37 of 59




Owned Real Property is subject to any lease or grant to any Person of any right to the use, purchase,
occupancy or enjoyment of such Owned Real Property or any portion thereof required to conduct
the Regional Business. Except for Permitted Liens, the Owned Real Property is not subject to any
Liens or to any use restrictions, exceptions, reservations or limitations, which in any material
respect interfere with or impair the present and continued use thereof in the Ordinary Course of
Business and in the same manner after the Closing as conducted by Sellers in the twelve months
prior to Closing. There are no pending or, to Sellers’ Knowledge, threatened condemnation
proceedings or other Claims relating to any of the Owned Real Property.

         4.5    Environmental Matters. Except as set forth on Schedule 4.5, (a) with respect to the
Regional Business and the Acquired Assets, there is no pending or, to Sellers’ Knowledge,
threatened suit, verbal or written notice, investigation, claim, litigation, proceeding or other Claim
by any Governmental Entity or any other Person that could reasonably be expected to result in any
material Environmental Liabilities and Obligations, and no Seller is subject to, or in default of,
any Order applicable to the Regional Business or the Acquired Assets and issued under or pursuant
to any Environmental Law, (b) there has been no Release of Hazardous Materials in connection
with the Regional Business, or at, from, on or under the Owned Real Property or the Leased Real
Property that could reasonably be expected to result in any material Environmental Liabilities and
Obligations, or require any material Remedial Action pursuant to any Environmental Law, (c)
Sellers have obtained and are in compliance with and, to the extent applicable, have filed timely
applications to renew, all material Permits that are required pursuant to any Environmental Law
for the operation of the Acquired Assets and all such Permits are valid and in full force and effect,
and no Claim is pending or, to the Knowledge of Sellers, threatened, which seeks to revoke, limit
or otherwise affect any such Permit; (d) none of the Sellers has any material financial assurance,
escrow, bonding or similar obligation under or pursuant to any Environmental Law, and (e) Sellers
have delivered or made available to Buyer copies of the following non-privileged records in
Sellers’ or its representatives’ possession, custody or control: (i) all material Permits issued
pursuant to any Environmental Law for the Regional Business or the operation of the Acquired
Assets; (ii) all material documents with respect to any pending or threatened material action,
litigation, proceeding or other Claim relating to or bearing on the Regional Business or the
Acquired Assets and arising under or relating to any Environmental Law, or with respect to any
Environmental Liabilities and Obligations; and (iii) all material written environmental reports,
audits and assessments (including Phase I environmental site assessment reports) for the Regional
Business and the Acquired Assets (including the Owned Real Property and Leased Real Property).

         4.6     Suppliers; Customers.

                 (a)    Suppliers.

                       (i)     Schedule 4.6(a) sets forth a complete and accurate list of (A) the
top ten (10) suppliers (excluding utilities) of the Sellers that accounted for the most expenses of
the Regional Business for the twelve month period ended April 30, 2020 (the “Top Suppliers”)
and (B) with respect to each such Top Supplier the aggregate amount of such expenses.

                     (ii)  Since April 1, 2020, (A) no Top Supplier has terminated or
adversely modified the amount, frequency or terms of the business such Top Supplier conducts
                                                -28-
3750713.10
               Case 19-11104-JTD        Doc 1188        Filed 12/17/20    Page 38 of 59




with the Sellers and (B) the Sellers have not received any notice, nor do the Sellers have any
Knowledge, that any Top Supplier intends to terminate or adversely modify the amount, frequency
or terms of the business such Top Supplier conducts with the Sellers. The Sellers do not have any
outstanding material disputes concerning the products and/or services provided by any Top
Supplier, and the Sellers have no Knowledge of any material dissatisfaction on the part of any Top
Supplier.

                 (b)      Customers.

                       (i)     Schedule 4.6(b) sets forth a complete and accurate list of (A) the
top ten (10) customers of the Sellers that accounted for the most revenues of the Regional Business
for the twelve month period ended April 30, 2020 (the “Top Customers”) and (B) with respect to
each such Top Customer the aggregate amount of such revenues.

                      (ii)   Since April 1, 2020, (A) no Top Customer has terminated or
adversely modified the amount, frequency or terms of the business such Top Customer conducts
with the Sellers and (B) the Sellers have not received any notice, nor do the Sellers have any
Knowledge, that any Top Customer intends to terminate or adversely modify the amount,
frequency or terms of the business such Top Customer conducts with the Sellers. The Sellers do
not have any outstanding material disputes concerning the products and/or services provided by
any Top Customer, and the Sellers have no Knowledge of any material dissatisfaction on the part
of any Top Customer.

         4.7     RESERVED.

        4.8     Contracts. Schedule 4.8 sets forth a complete list, as of the date hereof, of (i) all
Contracts to which either Seller is a party and that are used in or related to the Regional Business
or the Acquired Assets, and (ii) the estimated Cure Amounts for each such Contract (and such
other commercial information related to the Contracts listed thereon as shall be reasonably
requested by Buyer), and each of the Contracts set forth on Schedule 4.8 is in full force and effect
and is a valid and binding obligation as to Seller and, to the knowledge of Seller, the other parties
thereto, unamended by oral or written agreement, in each case except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
laws (whether statutory, regulatory or decisional), now or hereafter in effect, relating to or affecting
the rights of creditors generally or by equitable principles (regardless of whether considered in a
proceeding at law or in equity).

         4.9     Taxes.

               (a)    All Tax Returns required to be filed by Sellers in respect of the Acquired
Assets have been duly filed on a timely basis or within valid and appropriate extensions of time,
and all such Tax Returns were when filed, and continue to be, correct and complete in all material
respects. All Taxes (whether or not shown on any Tax Return) owed by Sellers relating to the
Acquired Assets have been timely paid. There are no Liens with respect to Taxes imposed on the
Acquired Assets other than Permitted Liens.


                                                 -29-
3750713.10
               Case 19-11104-JTD       Doc 1188         Filed 12/17/20   Page 39 of 59




                (b)     Sellers have complied with all Laws applicable to the Acquired Assets
relating to the payment and withholding of Taxes, and have duly and timely withheld and paid
over to the appropriate Tax Authority all amounts required to be so withheld and paid under all
such Laws. Sellers have not given nor requested extensions, waived or requested to waive any
statute of limitations in respect of Taxes associated with the Acquired Assets which waiver is
currently in effect. Sellers have not deferred payment of Sellers’ portion of payroll taxes otherwise
required to be deposited and paid for the period beginning March 27, 2020 through the Closing
Date under section 2302 of the Coronavirus, Aid, Relief and Economic Security Act (P.L. 116-
136).

                (c)     There is no Proceeding pending or threatened against Sellers in respect of
the Acquired Assets by any Tax Authority, including for the assessment or collection of Taxes.
No deficiencies for any Taxes have been proposed, asserted, threatened or assessed against Sellers
in respect of the Acquired Assets by any Tax Authority that have not been paid, resolved or settled,
and Sellers have not agreed to any requests for waivers of the time to assess or collect any such
Taxes. No Tax Authority with which Sellers do not file a particular Tax Return or to which Sellers
do not pay Taxes, in each case in respect of the Acquired Assets, has claimed that Sellers are or
may be subject to taxation by that Tax Authority. No issue has been raised by a Tax Authority in
any prior examination of Sellers relating to the Acquired Assets, which, by application of the same
or similar principles, could reasonably be expected to result in a material proposed deficiency for
any subsequent taxable period.

                (d)    Schedule 4.9 lists: (i) all jurisdictions in which Sellers pay Taxes and/or
have a duty to file Tax Returns, in each case in respect of the Acquired Assets; and (ii) all types of
Tax Returns filed by or on behalf of Sellers that relate in whole or in part to the Acquired Assets.

                (e)    Sellers have collected all sales, use, value-added, and similar Taxes in
respect of the Acquired Assets required to be collected, and has remitted, or will remit, on a timely
basis such amounts to the appropriate Tax Authority. Sellers have properly requested, received
and retained all necessary exemption certificates and other documentation supporting any claimed
exemption or waiver of Taxes in respect of the Acquired Assets on sales or similar transactions as
to which it would otherwise have been obligated to collect or withhold such Taxes.

        4.10 Brokers’ Fees and Commissions. No Seller nor any of its Affiliates, members,
managers, directors, officers, employees or agents has employed or has an liability to any
investment banker, broker, finder, agent or similar intermediary in connection with this
Agreement, the other Transaction Documents, or the Transactions contemplated hereby, and no
broker, finder, agent or similar intermediary is entitled to any broker’s fee, finder’s fee, or similar
fee or commission for which Buyer could become liable or obligated to pay.

                                  ARTICLE 5
             REPRESENTATIONS AND WARRANTIES OF BUYER AND ASSIGNEE

       Except as set forth on the Disclosure Schedules, Buyer and Assignee, jointly and severally,
hereby represent and warrant to Sellers as of the Agreement Date, and as of the Closing Date, as
follows:

                                                 -30-
3750713.10
             Case 19-11104-JTD         Doc 1188        Filed 12/17/20   Page 40 of 59




        5.1    Organization. Buyer and Assignee is each duly organized, validly existing and in
good standing under the Laws of the jurisdiction of its organization. Buyer and Assignee each has
all necessary corporate power and authority to own and operate its properties, to lease the property
it operates under lease and to conduct its business.

        5.2      Due Authorization, Execution and Delivery; Enforceability. Buyer and Assignee
each has all requisite corporate power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is (or will become at Closing) a party and to perform its
obligations hereunder and thereunder (subject to, in the case of the obligation to consummate the
Transactions, to the granting of the Sale Order). The execution, delivery and performance by
Buyer and Assignee of this Agreement and the other Transaction Documents to which it is (or will
become at Closing) a party and the consummation of the Transactions have been duly and validly
authorized by all requisite corporate action on the part of Buyer and Assignee and no other
corporate action on the part of Buyer or Assignee is necessary to authorize this Agreement and
such other Transaction Documents and to consummate the Transactions (subject, in the case of the
obligation to consummate the Transactions, to the granting of the Sale Order). This Agreement
and the other Transaction Documents to which Buyer and Assignee is (or will become at Closing)
party have been (or will be) duly and validly executed and delivered by Buyer and Assignee and
(assuming the due authorization, execution and delivery by all parties hereto and thereto, other
than Buyer and Assignee) constitute (or will constitute) valid and binding obligations of Buyer
and Assignee, enforceable against Buyer and Assignee in accordance with their terms (subject to,
in the case of the obligation to consummate the Transactions, to the granting of the Sale Order), in
each case except as enforceability may be limited by applicable bankruptcy, insolvency or similar
Laws affecting the enforcement of creditors’ rights generally or by equitable principles relating to
enforceability.

        5.3     Governmental Approvals. No notice to, consent, approval or authorization of or
designation, declaration or filing with any Governmental Entity is required by Buyer or Assignee
with respect to Buyer’s or Assignee’s execution and delivery of any Transaction Document to
which it is (or will become at Closing) a party or the consummation of the Transactions, except
(a) the Sale Order having been entered into by the Bankruptcy Court and (b) any consent, approval
or authorization of or designation, declaration or filing with any Governmental Entity the failure
of which to be made or obtained would not, individually or in the aggregate, materially affect the
ability of Buyer or Assignee to consummate the Transactions.

        5.4      No Conflicts. The execution, delivery and performance by Buyer and Assignee of
any Transaction Document to which Buyer or Assignee is (or will become at Closing) a party and
the consummation of the Transactions, does not and will not (a) conflict with or result in any
breach of any provision of its certificate of incorporation or bylaws or comparable governing
documents, (b) conflict with or result in the breach of the terms, conditions or provisions of or
constitute a default (or an event which with notice or lapse of time or both would become a default)
under, or give rise to any right of termination, acceleration or cancellation under, any material
Contract of Buyer or Assignee, or (c) result in a violation of any Law or Order applicable to it,
except, in the case of clauses (b) and (c), as would not, individually or in the aggregate, materially
affect the ability of Buyer or Assignee to consummate the Transactions.

                                                -31-
3750713.10
             Case 19-11104-JTD          Doc 1188        Filed 12/17/20    Page 41 of 59




       5.5    Sufficiency of Funds. Buyer and Assignee, collectively, have sufficient funds to
enable them to make payment of the Cash Purchase Price and consummate the transactions
contemplated by this Agreement.

        5.6     Condition of Business. Buyer and Assignee each hereby acknowledges and agrees
that notwithstanding anything expressed or implied herein to the contrary, except as expressly set
forth in Article 4 of this Agreement solely for purposes of the conditions set forth in Section 7.1(b)
and 7.1(e), Sellers, including each of their directors, officers, employees, agents, shareholders,
Affiliates, consultants, counsel, accountants or and other representatives, including the Trustee,
make no express or implied representations or warranties whatsoever, including any representation
or warranty as to physical condition or value of any of the Acquired Assets or the future
profitability or future earnings performance of the Regional Business. Buyer and Assignee will
accept the Acquired Assets at the Closing and assume the Assumed Liabilities at the Closing “AS
IS,” “WHERE IS” AND “WITH ALL FAULTS”.

                                      ARTICLE 6
                                COVENANTS OF THE PARTIES

        6.1     Conduct Pending the Closing. During the period from the date of this Agreement
and continuing until the earlier of the termination of this Agreement in accordance with its terms
and the Closing (the “Interim Period”), except for (A) the filing of the Bankruptcy Cases, (B) any
action or failure to act taken by the Trustee during the Interim Period in order to preserve the
property of the Sellers’ estate as required by applicable Law and (C) any action authorized by an
Order of the Bankruptcy Court and subject to the provisions of the New Money Financing
Agreement, Sellers shall use commercially reasonable efforts to (x) operate the Regional Business
in the Ordinary Course of Business and (y) (A) preserve intact their respective business
organizations, (B) maintain the Regional Business and the Acquired Assets (normal wear and tear
excepted), (C) keep available the services of their respective officers and employees, (D) maintain
satisfactory relationships with licensors, licensees, suppliers, contractors, distributors, consultants,
customers, vendors and others having business relationships with Sellers in connection with the
operation of the Regional Business, (E) continue to operate the Regional Business and Acquired
Assets in all material respects in compliance with all Laws applicable to the Regional Business
and Sellers and (F) not remove or permit to be removed from any building, facility, or real property
that constitute Acquired Assets any asset, equipment, machinery or any Inventory (other than in
connection with the sale of Inventory in the Ordinary Course of Business, the removal of
equipment to drill sites in the Ordinary Course of Business or with respect to the Excluded
Inventory).

        6.2     Access. Subject to applicable Law, during the Interim Period, the Sellers, (a) shall
give Buyer and its Representatives reasonable access during normal business hours to the offices,
properties, officers, employees, accountants, auditors, counsel and other Representatives, books
and records of the Sellers to the extent relating to the Acquired Assets, as Buyer reasonably deems
necessary in connection with effectuating the transactions contemplated by this Agreement,
(b) shall furnish to Buyer and its Representatives such financial, operating and property data to the
extent relating to the Regional Business and other information as Buyer and its Representatives
reasonably request and (c) shall cooperate reasonably with Buyer in its investigation of the
                                                 -32-
3750713.10
               Case 19-11104-JTD        Doc 1188        Filed 12/17/20    Page 42 of 59




Acquired Assets. Buyer agrees that any on-site inspections of any leased real property shall be
conducted in the presence of the Sellers or their Representatives. All inspections shall be conducted
so as not to interfere unreasonably with the use of any of the leased real property by the Sellers.

        6.3    Physical Inventory. Without limiting Section 6.2, the Sellers (a) shall give Buyer
and its Representatives reasonable access to the offices, properties, plants, warehouses, employees,
accountants and auditors of the Sellers in order to conduct a physical inventory of the Inventory,
Owned Real Property and Leased Real Property prior to the Closing Date and (b) shall cooperate
reasonably with Buyer in its investigation of the Inventory, Owned Real Property and Leased Real
Property.

         6.4     Tax Matters.

                 (a)   All Transfer Taxes arising out of the transfer of the Acquired Assets
pursuant to this Agreement shall be borne by the Buyer and Assignee. Buyer and Assignee shall
file all necessary documentation and returns with respect to such Transfer Taxes when due. Buyer
and Assignee shall pay all such Transfer Taxes when due.

                (b)    Each of Buyer and Assignee, on the one hand, and Sellers, on the other
hand, shall cooperate fully, as and to the extent reasonably requested, in connection with the
preparation and filing of Tax Returns and any audit, litigation or other proceeding with respect to
Taxes and shall furnish or cause to be furnished to the other, upon request, as promptly as
practicable, such information and assistance relating to the Acquired Assets as is reasonably
necessary for filing of all Tax Returns, including any Claim for exemption or exclusion from the
application or imposition of any Taxes, the preparation for any audit by any Tax Authority and the
prosecution or defense of any Proceeding relating to any Tax Return.

         6.5     Approvals; Commercially Reasonable Efforts; Notification; Consent.

                   (a)    Subject to the terms and conditions of this Agreement and any Order of the
Bankruptcy Court and allowing for any action or failure to act taken by the Trustee in order to
preserve the property of the Sellers’ estate as required by applicable Law, each Party shall use its
commercially reasonably efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other Parties in doing, all things necessary, proper or
advisable under applicable Law to consummate and make effective the Transactions. Without
limiting the generality of the foregoing, the Parties will use their respective commercially
reasonable efforts to (i) take all actions necessary to transfer the Acquired Assets, (ii) take all
actions necessary to cause all conditions set forth in Article 7 to be satisfied as soon as practicable,
(iii) lift or rescind any existing Order preventing, prohibiting or delaying the consummation of the
Transactions, (iv) effect all necessary registration, applications, notices and other filings required
by applicable Law, including, as applicable to Sellers, under the Bankruptcy Code, and (v) execute
and deliver any additional instruments necessary to fully carry out the purposes of this Agreement;
provided, however, that that nothing in this Agreement, including this Section 6.5 shall require
Buyer to (A) consent to any material condition or material concession required by any
Governmental Entity or third party; (B) consent to any divestitures of any material Subsidiary or
material assets of Buyer or its Affiliates or accept any material limitation on or material condition

                                                 -33-
3750713.10
               Case 19-11104-JTD      Doc 1188         Filed 12/17/20   Page 43 of 59




on the manner in which any of the foregoing conducts their business; (C) pay any material amounts
required or requested by any Governmental Entity; or (D) accept an agreement to hold separate
any material portion of any business or of any material assets of any material Subsidiary of Buyer
or its Affiliates. Buyer and Assignee and the Sellers shall not, and shall cause their respective
Affiliates not to, take any action that would reasonably be expected to prevent or materially delay
the approval of any Governmental Entity of any of the filings referred to in this Section 6.5(a).

               (b)    Each Party shall (i) respond as promptly as reasonably practicable to any
inquiries or requests for additional information and documentary material received from any
Governmental Entity relating to the matters described in Section 6.5(a) and (ii) not enter into any
agreement with the any Governmental Entity pursuant to which such Party agrees not to
consummate the Transactions.

                 (c)     In connection with and without limiting the foregoing, each Party shall,
subject to applicable Law and except as prohibited by any applicable representative of any
applicable Governmental Entity: (i) promptly notify the other Parties of any material written
communication to that Party from any Governmental Entity concerning this Agreement or the
Transactions, and permit the other Parties to review in advance (and to consider any comments
made by the other Parties in relation to) any proposed written communication to any of the
foregoing; (ii) not participate in or agree to participate in any substantive meeting, telephone call
or discussion with any Governmental Entity in respect of any filings, investigation or inquiry
concerning this Agreement or the Transactions unless it consults with the other Parties in advance
and, to the extent permitted by such Governmental Entity, gives the other Parties the opportunity
to attend and participate in such meeting, telephone call or discussion; and (iii) subject to the
solicitor-client or attorney-client and similar applicable privileges, furnish outside legal counsel
for the other Parties with copies of all correspondence, filings, and written communications (and
memoranda setting forth the substance thereof) between such Party and its Affiliates and their
respective Representatives, on the one hand, and any Governmental Entity or its members or their
respective staffs, on the other hand, with respect to this Agreement and the Transactions; provided,
however, that any such Party may limit the disclosure of filings to protect confidential information,
including limiting dissemination of filings to an “outside counsel only” basis.

         6.6    Further Assurances. The Parties agree to (i) furnish upon request to each other such
further information, (ii) execute, acknowledge and deliver to each other such other documents and
(iii) do such other acts and things, all as the other Party may reasonably request for the purpose of
carrying out the intent of this Agreement and the Transaction Documents; provided, however, that
the Trustee shall have no obligation under this Section 6.6 which results in additional expenses or
costs to the estate of Sellers.

         6.7     Bankruptcy Actions and Court Filings.

               (a)    Sellers shall file motions, which shall be in form and substance acceptable
to Buyer, seeking entry of the (i) the Operating Order within two (2) Business Days following the
Petition Date and (ii) the Post-Petition Financing Order on or before June 5, 2020, subject to
reasonable extensions in Buyer’s discretion.


                                                -34-
3750713.10
             Case 19-11104-JTD          Doc 1188        Filed 12/17/20    Page 44 of 59




              (b)    In the event of any discrepancy between this Agreement and the Sale
Motion and the Sale Order, the Sale Motion and the Sale Order shall govern.

                (c)    The Sellers shall, on or before June 5, 2020, file with the Bankruptcy Court
the Sale Motion and otherwise use their commercially reasonable efforts to have the Bankruptcy
Court enter each of the Bidding Procedures Order and the Sale Order as promptly as practicable,
subject to reasonable extensions in Buyer’s discretion.

        6.8     Expense Reimbursement. If this Agreement is (a) terminated pursuant to
Section 8.1(b)(ii), Section 8.1(b)(iii), Section 8.1(c), Section 8.1(d), Section 8.1(e), Section 8.1(f),
Section 8.1(h), Section 8.1(j), Section 8.1(k), Section 8.1(l) or Section 8.1(m) and (b) at any time
thereafter, an Alternative Transaction is consummated, then Buyer shall be deemed to have earned
the Expense Reimbursement, which shall be paid in cash by wire transfer of immediately available
funds to an account designated by Buyer, out of the proceeds of such Alternative Transaction,
without further order of the Bankruptcy Court, contemporaneously with or as soon as reasonably
practicable following the consummation of such Alternative Transaction. For greater certainty, the
payment of the Expense Reimbursement to the Buyer shall be in addition to the return of the
Deposit in accordance with Section 3.3(c).

         6.9      Preservation of Books and Records. During the pendency of the Bankruptcy Cases,
Buyer and Assignee and (if applicable) Sellers and the Trustee shall provide to Sellers and their
respective Affiliates and Representatives (after reasonable notice and during normal business
hours and without undue interference to the business operations of Buyer and Assignee, and at the
Sellers’ sole cost and expense) reasonable access to, including the right to make copies of, all
books and records included in and otherwise related to the Acquired Assets, to the extent necessary
to permit the Sellers to determine any matter relating to its rights and obligations hereunder or to
any period ending on or before the Closing Date (for example, for purposes of any Tax or
accounting audit or any claim or litigation matter, but not for any dispute or claim between Buyer
or Assignee and Sellers in connection with this Agreement, the Transaction Documents or
otherwise), for periods prior to the Closing and shall preserve such books and records until the
earlier of (i) such period as shall be consistent with Buyer’s and Assignee’s records retention policy
in effect from time to time, (ii) the retention period required by applicable Law or (iii) the
termination of the Bankruptcy Cases. Such access shall include access to any information in
electronic form to the extent reasonably available. Buyer and Assignee each acknowledges that
Sellers have the right to retain originals or copies of all of books and records included in or related
to the Acquired Assets for periods prior to the Closing.

         6.10 Notification of Certain Matters. Sellers will promptly notify Buyer of: (i) any
written notice or other communication from any Person alleging that the consent of such Person is
or may be required in connection with the Transactions (including with respect to the transfer of
personal information); (ii) any written notice or other communication from any Governmental
Entity (other than the Bankruptcy Cases) related to or in connection with the Transactions; and
(iii) promptly upon discovery thereof, any material variances from, or the existence or occurrence
of any event, fact or circumstance arising after the execution of this Agreement that would
reasonably be expected to cause any of the representations and warranties contained in Article 4

                                                 -35-
3750713.10
                Case 19-11104-JTD      Doc 1188           Filed 12/17/20   Page 45 of 59




to be untrue or inaccurate in a manner that would reasonably be expected to cause the conditions
set forth in Section 7.1 not to be satisfied.

        6.11 Confidentiality. Upon and for a period of one (1) year following the Closing (or
indefinitely in the case of trade secrets), Sellers shall use commercially reasonable efforts to keep
confidential all non-public information regarding the Acquired Assets, except and to the extent
such public disclosure as Sellers and their counsel may reasonably determine to be required under
any applicable Law or Order (provided that Sellers will provide Buyer with prior written notice of
any such disclosure to the extent permitted by applicable Law or Order).

       6.12 Contractors. Sellers shall use commercially reasonable efforts to cause the
contractors set forth on Schedule 6.12 to continue to support the Regional Business, consistent
with past practice, from and after the Agreement Date until the Closing.

      6.13 Continuing Employees. Following the Closing, on or before July 31, 2020, Buyer
and Assignee shall deliver to each Continuing Employee an offer letter offering such Continuing
Employee employment with Buyer or Assignee or one of their respective Affiliates.

         6.14     Right to Assume Benefit Plans.

                (a)     Buyer or Assignee shall have the right to assume from Sellers, and upon the
due exercise of such right by Buyer pursuant to this Section 6.14, Sellers shall have the obligation
to assign to Buyer or Assignee, all or some of the Benefit Plans, provided that such assignment
and transfer is allowable by applicable Law and the existing terms and conditions of the Benefit
Plans. To exercise this right, Buyer shall provide written notice to Sellers on or prior to July 20,
2020, which notice shall set forth the Benefit Plans to be assumed (those that can be assigned by
applicable Law and their terms, the “Selected Benefit Plans”). Upon receipt of such notice, Sellers
shall promptly file a motion, in form and substance acceptable to Buyer, seeking entry of an Order
by the Bankruptcy Court granting the assignment by Sellers and assumption by Buyer or Assignee,
as the case may be, of the Selected Benefit Plans and certain Excluded Liabilities (as set forth
below). Buyer and Assignee agree that, simultaneously with the assumption of the Selected
Benefit Plans, they will assume the Excluded Liabilities described in Section 2.5(k) and Section
2.5(l) with respect to such Selected Benefit Plans and the termination of Sellers’ employment of
the Continuing Employees mutatis mutandis and henceforth such Excluded Liabilities shall be
considered Assumed Liabilities hereunder.

                (b)    The Parties shall use their commercially reasonable efforts, and cooperate
with each other to obtain any Consent that is required to assume and assign to Buyer or Assignee
any Selected Benefit Plan; provided, however, that none of the Parties or any of their respective
Affiliates shall be required to pay any consideration therefor other than filing, recordation or
similar fees, which shall be borne by Buyer and Assignee.

         6.15 Payments from Third Parties. From and after the Closing, if any Seller receives or
collects any Accounts Receivable or other payments or funds due to Buyer pursuant to the terms
of this Agreement, such Seller shall remit such funds to Buyer within ten (10) Business Days after
its receipt thereof.

                                                   -36-
3750713.10
                Case 19-11104-JTD      Doc 1188        Filed 12/17/20   Page 46 of 59




         6.16     Indemnification of Sellers and Trustee by Buyer and Assignee.

               (a)     From and after the Agreement Date, regardless of the Closing of the
Transactions or the termination of this Agreement by any Party, Buyer and Assignee (collectively,
the “Indemnifying Parties” and each is an “Indemnifying Party”) shall, jointly and severally,
indemnify, defend, and hold harmless Sellers and the Trustee and all of their respective, directors,
managers, officers, employees, agents, and attorneys (collectively, the “Indemnified Parties” and
each is an “Indemnified Party”) from and against any Claims arising out of or resulting from:

                       (i)   any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer or Assignee pursuant to Section 3.6 or Section 6.13 of this
Agreement; and

                       (ii)     the liabilities of the Indemnified Parties for all eligible claims for
benefits under the Benefit Plans (including, without limitation, COBRA Liabilities thereunder)
that are incurred by the Continuing Employees, former employees of Sellers or their Affiliates or
the beneficiaries or dependents of any such Persons during the period from July 1, 2020 through
and including the earlier of (i) the effective date of employment of all the Continuing Employees
that are offered employment by Buyer or Assignee or their Affiliate and accept such employment;
(ii) the date of assumption of the Benefit Plans and related Liabilities by Buyer or Assignee
pursuant to Section 6.14 or (iii) July 31, 2020.

                (b)    For purposes of this Agreement, the following Claims shall be deemed to
be incurred as follows (A) life, accidental death and dismemberment, short-term disability and
workers’ compensation insurance benefits, on the event giving rise to such benefit; (B) medical,
vision, dental, and prescription drug benefits, on the date the applicable services, materials or
supplies were provided; and (C) long-term disability benefits, on the eligibility date determined by
the long-term disability insurance carrier for the plan in which the applicable Person participates.

                (c)    Nothing contained herein, express or implied, shall be construed to
establish, amend or modify any Benefit Plan, program, agreement or arrangement of Sellers or
their Affiliates. The Parties acknowledge and agree that the terms set forth in this Agreement,
including this Section 6.16 and Section 6.13, shall not create any right in any Continuing Employee
or any other Person to any continued employment with Sellers, Buyer, Assignee or any of their
Affiliates or compensation or benefits of any nature or kind whatsoever.

                (d)    Prior to seeking any indemnification from the Indemnifying Parties
pursuant to this Section 6.16, the Indemnified Parties shall first look to the Continuing Employees
Expense Amount to satisfy any Claims subject to indemnification pursuant to this Section 6.16,
and the Indemnified Parties shall only seek indemnification from the Indemnifying Parties
pursuant to this Section 6.16 to the extent there are no available funds remaining in the Continuing
Employees Expense Amount.

                (e)     If any third party (including any Governmental Entity), who is not an
Affiliate of a Party, notifies any Indemnified Party of a matter (a “Third Party Claim”) which may
give rise to a Claim for indemnification against any Indemnifying Party under this Section 6.16,

                                                -37-
3750713.10
             Case 19-11104-JTD         Doc 1188      Filed 12/17/20      Page 47 of 59




then the Indemnified Party shall promptly notify each Indemnifying Party thereof in writing,
describing the Claim (to the extent then known), the amount thereof (if known and quantifiable)
and the basis of the Claim; provided that the failure to so notify the Indemnifying Party shall not
limit the indemnification obligations under this Agreement except to the extent that the
Indemnifying Party is actually and materially prejudiced by such failure.

                 (f)     Any Indemnifying Party shall be entitled to participate in the defense of
such Third Party Claim at such Indemnifying Party’s expense, and at its option will have the right
to, upon written notice to the Indemnified Party, assume and thereafter conduct the defense of the
Third Party Claim with counsel of its choice reasonably satisfactory to the Indemnified Party;
provided, however, that the Indemnifying Party will not be entitled to assume the defense or
prosecution of a Third Party Claim (unless otherwise agreed to in writing by the Indemnified Party)
if (i) the Third Party Claim relates to or arises from any criminal act or involves criminal penalties;
(ii) the Third Party Claim seeks an injunction or equitable relief against the Indemnified Party; (iii)
upon petition by the Indemnified Party, an applicable court rules that the Indemnifying Party failed
or is failing to vigorously defend or prosecute such Third Party Claim; (iv) the Third Party Claim
does not solely involve (and does not continue to solely involve) monetary damages; (v) the
Indemnified Party determines in good faith that the Third Party Claim is reasonably be expected
to have a “material adverse effect” on the Indemnified Party as determined by applicable Delaware
Law; or (vi) the Indemnified Party has been advised by counsel that an actual conflict exists
between the Indemnifying Party and the Indemnified Party in connection with the defense of such
Third Party Claim (the conditions set forth in clauses (i) through (vi) are, collectively, the
“Litigation Conditions”). However, the Indemnifying Party may not consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim without the prior
written consent of the Indemnified Party unless the judgment or proposed settlement (A) involves
only the payment of money damages that the Indemnifying Party has agreed in writing to, and
shall, pay in full, (B) does not impose an injunction or other equitable relief upon the Indemnified
Party, (C) includes a complete and unconditional release of the Indemnified Party subject to such
Third Party Claim, and (D) does not include or involve any finding or admission of any violation
of Law or other wrongdoing, in which case no consent will be required. If the Indemnifying Party
assumes the defense of a Third Party Claim in accordance with this Section, the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in the defense of the
Third Party Claim (it being understood, however, that the Indemnifying Party shall control such
defense and shall be liable solely for the costs and expenses of counsel of its choice reasonably
satisfactory to the Indemnified Party), and the Indemnifying Party shall consider in good faith any
recommendations of the Indemnified Party and its counsel with respect to such defense. If the
Indemnifying Party has not assumed the defense of such Third Party Claim (including where one
of the Litigation Conditions exists or where the Indemnifying Party fails to accept a tender of the
defense of the Third Party Claim in accordance with the first sentence of this Section) and the
Indemnified Party defends against or otherwise deals therewith (which shall in no event constitute
a waiver of any rights against the Indemnifying Party), the Indemnified Party may, at the expense
of the Indemnifying Party, employ counsel reasonably satisfactory to the Indemnifying Party and
control the defense, compromise, and settlement of such Third Party Claim. The Indemnified Party
shall not settle or compromise or consent to the entry of any judgment or admit any liability with
respect to any Third Party Claim without the prior written consent of the Indemnifying Party (not
to be unreasonably withheld, conditioned or delayed) unless (1) the Indemnifying Party has not
                                                   -38-
3750713.10
             Case 19-11104-JTD         Doc 1188      Filed 12/17/20     Page 48 of 59




acknowledged any obligation to indemnify such Indemnified Party hereunder for such matter or
(2) the judgment or proposed settlement (A) involves only the payment of money damages that
the Indemnifying Party agreed in writing to pay, (B) does not impose an injunction or other
equitable relief upon the Indemnifying Party, (C) includes a complete and unconditional release of
the Indemnifying Party and the Indemnified Party subject to such Third Party Claim, and (D) does
not include or involve any finding or admission of any violation of Law or other wrongdoing, in
which case no consent will be required. If the named parties in a Third Party Claim include both
the Indemnified Party and the Indemnifying Party and the Indemnified Party has been advised by
legal counsel that there may be one or more material legal defenses available to it that are different
from or additional to those available to the Indemnifying Party and/or the success of defending
such Third Party Claim from the Indemnified Party’s perspective depends upon employing such
different or additional defenses (for which there are not comparable defenses of Indemnifying
Party with an equal or greater likelihood of success as determined in the good faith judgment of
outside counsel for the Indemnified Party), then any costs and expenses suffered or incurred by
such Indemnified Party in connection with the defense of such Third Party Claim shall be
considered Claims for which the Indemnified Party may be entitled to indemnification under this
Section 6.16.

                (g)    The Indemnified Party will not, without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld, conditioned or delayed) if
the Indemnifying Party has assumed the defense of the Third Party Claim in accordance with
Section 6.16(f), cause or agree to the waiver of the attorney-client privilege, attorney work-product
immunity or any other privilege or protection in respect of confidential legal memoranda and other
privileged materials drafted by, or otherwise reflecting the legal advice of, internal or outside
counsel of an Indemnified Party (the “Subject Materials”) relating to such Third Party Claim.
Whether or not the Indemnifying Party chooses, where it has the right, to defend or prosecute any
such Third Party Claim, the Parties shall, and shall cause their respective Affiliates to, cooperate
with the Party controlling the defense and its counsel in the review, investigation and defense of
any such claim or any related claim or counterclaim, shall make available its personnel, and shall
provide such testimony and access to its books and records as is reasonably requested by the Party
controlling the defense in connection therewith; provided that no Indemnified Party shall be
required to provide cooperation or make available any books, records or other information that
would (x) jeopardize the attorney-client, work product or similar privilege of the Person in
possession or control of such records or information or (y) contravene any confidentiality
agreement, nondisclosure agreement or similar obligation of the Person in possession or control of
such records or information. In furtherance of the foregoing, each Party mutually acknowledges
and agrees, on behalf of itself and its Affiliates, that (1) each shares a common legal interest in
preparing for the defense of legal proceedings, or potential legal proceedings, arising out of,
relating to or in respect of any actual or threatened Third Party Claim or any related claim or
counterclaim, (2) the sharing of Subject Materials may further such common legal interest, and (3)
by disclosing any Subject Materials to and/or sharing any Subject Materials with the Indemnifying
Party, the Indemnified Party shall not waive the attorney-client privilege, attorney work-product
immunity or any other privilege or protection. Except with respect to any sharing of Subject
Materials as permitted hereunder or as contemplated by any common interest agreement or joint
defense agreement entered into by the Parties, the Indemnified Party shall not be required to make
available to the Indemnifying Party any information that is subject to an attorney-client or other
                                                 -39-
3750713.10
             Case 19-11104-JTD         Doc 1188         Filed 12/17/20   Page 49 of 59




applicable legal privilege that based on the advice of outside counsel would be impaired by such
disclosure or any confidentiality restriction under applicable Law; provided, however, that each
Party shall use its commercially reasonable efforts to permit the Indemnifying Party to become
party to any joint defense or common interest agreement entered into by an Indemnified Party with
any third Person.

                 (h)    Subject to Section 6.16(e), in the event of any direct Claim as among any
of the Parties, the Indemnified Party shall assert such direct Claim by giving the Indemnifying
Party prompt written notice thereof; provided that the failure to so notify the Indemnifying Party
shall not limit the indemnification obligations under this Agreement except to the extent that the
Indemnifying Party is actually and materially prejudiced by such failure. The Indemnifying Party
shall respond in writing to such direct claim within thirty (30) days after its receipt of such notice,
and, if the Indemnifying Party does not so respond within such 30-day period, the Indemnifying
Party shall be deemed not to have objected to such direct Claim. If the Indemnifying Party disputes
all or any part of such direct Claim by providing written notice of such dispute to the Indemnified
Party within such 30-day period (a “Claim Dispute”), the Indemnified Party and the Indemnifying
Party shall first attempt to resolve such Claim Dispute through direct good faith negotiations. Any
Party may initiate this process by making a written demand for direct negotiation that describes
the Claim Dispute to be negotiated in reasonable detail to the extent of information then available.
No settlement reached in such negotiations under this Section shall be binding until reduced to a
writing signed by the applicable Parties. If the Claim Dispute is not resolved within thirty (30)
days after the date of delivery of such written demand for direct negotiation, then the Trustee and
Buyer shall resolve such dispute in accordance with this Agreement. Nothing in this Section shall
prevent any Party from seeking specific performance or injunctive relief under this Agreement
(which relief, for the avoidance of doubt, may be sought before complying with this Section).

                                  ARTICLE 7
                   CONDITIONS TO OBLIGATIONS OF THE PARTIES

        7.1     Conditions Precedent to Obligations of Buyer. The obligation of Buyer to
consummate the Transactions is subject to the satisfaction (or written waiver by Buyer in Buyer’s
sole discretion) at or prior to the Closing Date of each of the following conditions:

              (a)     No Order. No court or other Governmental Entity has issued, enacted,
entered, promulgated or enforced any Law or Order (that is final and non-appealable and that has
not been vacated, withdrawn or overturned) restraining, enjoining or otherwise prohibiting the
Transactions.

                (b)    Accuracy of Representations and Warranties. The representations and
warranties of Sellers set forth in Article 4 shall be true and correct (disregarding all qualifications
or limitations as to “materiality” and words of similar import set forth therein) in all material
respects as of the Agreement Date and at and as of the Closing as though made at and as of the
Closing (in each case, except to the extent expressly made as of another date, in which case as of
such date as if made at and as of such date).



                                                 -40-
3750713.10
             Case 19-11104-JTD         Doc 1188         Filed 12/17/20   Page 50 of 59




              (c)     Sellers Performance of Obligations. Sellers shall have performed in all
material respects all obligations and agreements contained in this Agreement required to be
performed by them on or prior to the Closing Date.

                 (d)    Trustee's Conditions Certificate. Buyer shall have received from the
Trustee a certificate (the “Trustee's Conditions Certificate”), dated the Closing Date, certifying
that all of the conditions specified in this Section 7.1 (other than the condition set forth in Section
7.1(b)) have been fulfilled and/or waived.

                 (e)    Officer’s Certificate. Buyer shall have received from the Sellers a
certificate, dated the Closing Date, of an executive officer of each Seller to the effect that, to the
best of such officer’s knowledge, all of the conditions specified in Section 7.1(b) been fulfilled
and/or waived (the “Officer’s Certificate”).

              (f)      Inventory. The Closing Date Inventory shall not be less than 90% of the
Target Inventory.

                (g)   Post-Petition Trade Payables. All Post-Petition Trade Payables shall have
arisen in the Ordinary Course of Business, and no such Post-Petition Trade Payables shall be
delinquent in its payment in accordance with its terms.

               (h)     ABL Facility and New Money Financing Agreement Advances. Aggregate
advances under the ABL Facility and New Money Financing Agreement immediately prior to the
Closing (and taking into any account any amounts to be funded at the Closing) are not greater than
85% of the Eligible Accounts Receivable (as such term is defined in the ABL Facility and/or the
New Money Financing Agreement, as applicable) inclusive of any amounts funded or committed
to be funded by the Buyer thereunder.

               (i)    Bidding Procedures Order and Sale Order. Each of the Bidding Procedures
Order and the Sale Order shall have been entered and shall not be subject to a stay pending appeal.

              (j)     Material Contracts. All consents necessary to assign the Material Contracts
to the Buyer shall have been obtained and all Material Contracts shall have been assumed and
assigned to Buyer at Closing.

               (k)    Cure Amounts. The aggregate Cure Amounts related to the Material
Contracts on the Closing Date shall not exceed $3,614,025 (Three Million Six Hundred Fourteen
Thousand Twenty-Five).

               (l)      Rig Count. There shall be no less than thirteen (13) drilling rigs actively
servicing well sites that are operated by the Regional Business on the Closing Date.

                (m)    Post-Petition Financing Order. The Bankruptcy Court shall have entered
the Post-Petition Financing Order no later than June 5, 2020.

                 (n)    Encina Exit Financing. Buyer shall have received the financing on the terms
set forth in the Encina Exit Financing Commitment Letter, provided that the condition forth in this
                                                 -41-
3750713.10
             Case 19-11104-JTD         Doc 1188      Filed 12/17/20      Page 51 of 59




Section 7.1(m) shall only apply so long as Buyer shall have performed in all material respects its
obligations under such financing.

               (o)    Q’Max Transition Services Agreement. Buyer and Assignee shall each have
received a duly executed copy of the Q’Max Transition Services Agreement from each respective
counterparty thereto.

        7.2     Conditions Precedent to the Obligations of the Sellers. The obligation of the Sellers
to consummate the Transactions is subject to the satisfaction (or written waiver by the Sellers) at
or prior to the Closing Date of each of the following conditions:

               (a)    No Order. No court or other Governmental Entity has issued, enacted,
entered, promulgated or enforced any Law or Order (that is final and non-appealable and that has
not been vacated, withdrawn or overturned) restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement.

                (b)     Accuracy of Representations and Warranties. The representations and
warranties of Buyer and Assignee set forth in Article 5 shall be true and correct (disregarding all
qualifications or limitations as to “materiality” and words of similar import set forth therein) in all
material respects as of the Agreement Date and at and as of the Closing as though made at and as
of the Closing (in each case, except to the extent expressly made as of another date, in which case
as of such date as if made at and as of such date).

               (c)    Performance of Obligations. Buyer and Assignee each shall have
performed in all material respects all obligations and agreements contained in this Agreement
required to be performed by it on or prior to the Closing Date.

                (d)     Officer’s Certificate. The Sellers shall have received a certificate, dated the
Closing Date, of an executive officer of Buyer and Assignee to the effect that all of the conditions
specified in this Section 7.2 been fulfilled and/or waived (the “Buyer’s and Assignee’s Conditions
Certificate” and together with the Trustee’s Conditions Certificate and the Officer’s Certificate,
the “Conditions Certificates”).

             (e)     Q’Max Transition Services Agreement. Sellers shall have received a duly
executed copy of the Q’Max Transition Services Agreement from each respective counterparty
thereto.

       7.3    Frustration of Conditions Precedent. Neither Buyer nor Assignee nor the Sellers
may rely on the failure of any condition set forth in this Article 7, as applicable, to be satisfied if
such failure was caused by such Party’s failure to use, as required by this Agreement, its
commercially reasonable efforts to consummate the Transactions contemplated hereby.

                                          ARTICLE 8
                                         TERMINATION

       8.1    Termination of Agreement. This Agreement may be terminated and the
Transactions abandoned at any time prior to the Closing:
                                              -42-
3750713.10
             Case 19-11104-JTD         Doc 1188        Filed 12/17/20   Page 52 of 59




               (a)     by written agreement of the Sellers and Buyer;

               (b)     by either the Sellers or Buyer:

                         (i)    if there shall be any Law that makes consummation of the
Transactions illegal or otherwise prohibited, or if any Order permanently restraining, prohibiting
or enjoining Buyer or Sellers from consummating the Transactions is entered and such Order shall
become final, provided, however, that no termination may be made by a Party under this Section
8.1(b)(i) if the issuance of such Order was caused by the breach or action or inaction of such Party;

                      (ii)   upon the filing of a motion by any of the Sellers to approve an
Alternative Transaction or the Bankruptcy Court’s granting an order approving an Alternative
Transaction;

                       (iii)   upon the Sellers’ entry into an Alternative Transaction;

                (c)    by Buyer, if there shall have been a breach by either Seller of any of their
representations, warranties, covenants or agreements contained in this Agreement or any other
event or condition shall result in either Seller being incapable of satisfying one or more of their
representations, warranties, covenants or agreements set forth herein, and in either case such
breach or other event or condition shall be incapable of being cured or, if capable of being cured,
shall not have been cured within three (3) days after written Notice thereof shall have been received
by Sellers;

                 (d)    by Buyer, if (i) the Operating Order shall not have been entered by the
Bankruptcy Court within five (5) days after the Petition Date, (ii) the Sale Motion shall not have
been filed by the Trustee with the Bankruptcy Court on or prior to June 5, 2020, subject to
reasonable extension in the Buyer’s discretion, (iii) either the Bidding Procedures Order or the
interim Post-Petition Financing Order shall not have been entered by the Bankruptcy Court on or
prior to June 5, 2020, subject to reasonable extension in the Buyer’s discretion, (iv) the final Post-
Petition Financing Order shall not have been entered by the Bankruptcy Court within thirty (30)
days after the Petition Date, subject to reasonable extension in the Buyer’s discretion, (v) the
auction shall not have been completed by June 25, 2020, subject to reasonable extension in the
Buyer’s discretion, (vi) the Sale Order shall not have been entered by the Bankruptcy Court on or
prior to July 3, 2020, subject to reasonable extension in the Buyer’s discretion, or (vii) the Closing
shall not have occurred on or prior to July 15, 2020; subject to reasonable extension in the Buyer’s
discretion; provided, however, that with respect to the foregoing subclause (vii) only, Buyer may
not terminate the Agreement if the failure of the Closing to occur is due to a breach of this
Agreement by the Buyer;

            (e)    by Buyer, at any time after the occurrence of an “Event of Default” under
the New Money Financing Agreement in the Bankruptcy Cases;

               (f)     by Buyer or the Sellers, if the Trustee repudiates or seeks to reject this
Agreement;


                                                -43-
3750713.10
             Case 19-11104-JTD        Doc 1188         Filed 12/17/20   Page 53 of 59




                (g)    by the Sellers, if there shall have been a material breach by Buyer or
Assignee of any of its representations, warranties, covenants or agreements contained in this
Agreement that, shall not have been cured within twenty (20) days after written Notice thereof
shall have been received by Buyer or Assignee; provided that as of such date, the Sellers are not
in breach of this Agreement;

                 (h)   by Buyer, at any time, if any of the conditions set forth in Sections 7.1(k)
or 7.1(l) are reasonably determined by Buyer to be incapable of being satisfied;

               (i)     Intentionally Omitted;

               (j)   by Buyer, if either of the Trustee’s Operation Orders, the New Money
Financing Agreement, the Bidding Procedures Order or the Bidding Procedures are modified,
amended, vacated or overturned, as applicable, without the Buyer’s express prior written consent
prior to Closing;

                (k)    by Buyer, if the Sellers or Trustee files a motion with the Bankruptcy Court
seeking any post-Petition Date financing in the Bankruptcy Cases (other than the New Money
Financing Agreement) that seeks to displace or prime any of the liens granted under the New
Money Financing Agreement or attach any additional liens to any of the Acquired Assets, without
the prior written consent of Buyer;

                (l)   by Buyer, if any party seeks entry of an order pursuant to section 362
Bankruptcy Code or any other similar provisions to lift the automatic stay or seeks similar relief
with respect to any Acquired Assets without the prior written consent of Buyer;

              (m)     by Buyer, if any party seeks to assert control over either of the Sellers, the
Regional Business or any Acquired Asset in any court, other than the Bankruptcy Court; or

            (n)     by Sellers, if Buyer or Assignee fails to pay the Continuing Employees
Expense Amount to Sellers in accordance with Section 3.6.

        8.2      Consequences of Termination. In the event of any termination of this Agreement
by either or both of Buyer and the Sellers pursuant to Section 8.1, written Notice thereof shall be
given by the terminating Party to the other Parties hereto, specifying the provision hereof pursuant
to which such termination is made, this Agreement shall thereupon terminate and become void and
of no further force and effect (other than Section 3.3 (Deposit), Section 3.6 (Continuing
Employees Expense Amount), Section 6.8 (Expense Reimbursement), Section 6.16
(Indemnification of Sellers and Trustee by Buyer and Assignee), this Section 8.2 (Consequences
of Termination) and Article 9 (Miscellaneous) and to the extent applicable in respect of such
Sections and Article, Article 1 (Definitions)), and the Transactions shall be abandoned without
further action or Liability of any of the Parties hereto (other than with respect to the sections set
forth in this Agreement that shall continue in full force and effect in accordance with this Section
8.2 following such termination), except that such termination shall not relieve any Party of any
Liability for fraud or willful breach of this Agreement.


                                                -44-
3750713.10
              Case 19-11104-JTD        Doc 1188         Filed 12/17/20   Page 54 of 59




                                         ARTICLE 9
                                       MISCELLANEOUS

       9.1     Expenses. Except as set forth in this Agreement and whether or not the
Transactions are consummated, each Party hereto shall bear all costs and expenses incurred or to
be incurred by such Party in connection with the negotiation and entry into the Transaction
Documents and the consummation of the Transactions.

        9.2     Assignment. Neither this Agreement nor any of the rights or obligations hereunder
may be assigned by Sellers without the prior written consent of Buyer, or by Buyer without the
prior written consent of the Sellers; provided that Buyer may, without the consent of any other
party, assign this Agreement and its rights and obligations hereunder in whole or in part to (a) any
Affiliate; provided that Buyer shall remain jointly liable with such Affiliates for Buyer’s
obligations hereunder or (b) following the Closing, to any successor or purchaser of all or part of
the business of Buyer or any of its Subsidiaries. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective successors and
permitted assigns including the Trustee, any trustee in bankruptcy, receiver, liquidating trustee,
responsible Person or similar representative for Sellers appointed in connection with the
Bankruptcy Cases or any other Proceeding.

        9.3     Parties in Interest. This Agreement shall be binding upon and inure solely to the
benefit of Sellers (and their estate), the Trustee, the Indemnified Parties, Buyer and their respective
successors or permitted assigns (including any bankruptcy trustee or receiver appointed in respect
thereof), and nothing in this Agreement, express or implied, is intended to or shall confer upon any
other Person any rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement except as expressly set forth herein.

        9.4     Notices.     All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given hereunder or that are
given with respect to this Agreement shall be in writing and shall be transmitted by electronic mail,
addressed as set forth below, or to such other address as such Party shall have specified most
recently by written Notice. Notice shall be deemed given on the date of service or transmission;
provided that if delivered or transmitted on a day other than a Business Day or after 5:00 p.m. New
York time, notice shall be deemed given on the next Business Day:

         If to any Sellers:    Christopher R. Murray
                               Jones Murray & Beatty LLP
                               4119 Montrose Blvd, Suite 230
                               Houston, TX 77006
                               Email: christopher.murray@jmbllp.com

         With a copy to:       Chamberlain, Hrdlicka, White, Williams & Aughtry, P.C.
                               1200 Smith Street, Suite 1400
                               Houston, TX 77002-4310
                               Attention: Jarrod Martin
                               Email: jarrod.martin@chamberlainlaw.com
                                                 -45-
3750713.10
             Case 19-11104-JTD        Doc 1188        Filed 12/17/20   Page 55 of 59




         If to Buyer:         QMax Acquisition Corp.
                              C/O
                              Palladium Equity Partners
                              1270 Avenue of The Americas, Suite 31
                              New York, NY 10020
                              Attention:   Caleb Clark and Scott Kirschner
                              Email:       cclark@palladiumequity.com /
                                           skirschner@palladiumequity.com

         With copies to:      O’Melveny & Myers LLP
                              Times Square Tower
                              7 Times Square
                              New York, NY 10036
                              Attention: Nancy Mitchell, Esq. / Matthew Hinker, Esq. / David
                              Schultz, Esq.
                              Email: nmitchell@omm.com / mhinker@omm.com /
                              dschultz@omm.com

       Rejection of or refusal to accept any Notice, or the inability to deliver any Notice because
of changed e-mail address of which no Notice was given, shall be deemed to be receipt of the
Notice as of the date of such rejection, refusal or inability to deliver.

        9.5    Choice of Law. Except to the extent the mandatory provisions of the Bankruptcy
Code apply, this Agreement shall be construed and interpreted, and the rights of the Parties shall
be determined, in accordance with the Laws of the State of Delaware, without giving effect to any
provision thereof that would require or permit the application of the substantive laws of any other
jurisdiction.

        9.6    Entire Agreement; Amendments and Waivers. This Agreement and all Transaction
Documents and all certificates and instruments delivered pursuant hereto and thereto constitute the
entire agreement among the Parties pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations, and discussions, whether oral or written, of the Parties.
This Agreement may be amended, supplemented or modified, and any of the terms, covenants,
representations, warranties or conditions may be waived, only in writing by Buyer and Sellers
(which may be by way of e-mail), or in the case of a waiver, by the Party waiving compliance. No
waiver of any of the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar), and no such waiver shall constitute a
continuing waiver unless otherwise expressly provided.

        9.7    Counterparts; Electronic Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Counterparts to this Agreement may be delivered via
electronic mail. In proving this Agreement, it shall not be necessary to produce or account for
more than one such counterpart signed by the Party against whom enforcement is sought.
Electronic signature are permitted, but in no event shall an email signature block constitute an
electronic signature or acceptance of this Agreement.
                                               -46-
3750713.10
                Case 19-11104-JTD       Doc 1188        Filed 12/17/20   Page 56 of 59




        9.8     Severability. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provisions of this Agreement. In the
event that any of the provisions of this Agreement shall be held by a court or other tribunal of
competent jurisdiction to be illegal, invalid or unenforceable, such provisions shall be limited or
eliminated only to the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect.

        9.9    Headings. The table of contents and the headings of the Articles and Sections
herein are inserted for convenience of reference only and are not intended to be a part of, or to
affect the meaning or interpretation of, this Agreement.

         9.10     Exclusive Jurisdiction and Specific Performance.

               (a)     Subject to Section 9.10(b), without limiting any Party’s right to appeal any
order of the Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to
enforce the terms of this Agreement and to decide any Claims or disputes which may arise or result
from, or be connected with, this Agreement, any breach or default hereunder, or the Transactions,
and (ii) any and all Proceedings related to the foregoing shall be filed and maintained only in the
Bankruptcy Court, and the Parties hereby irrevocably and unconditionally consent to, attorn to and
submit to the exclusive jurisdiction and venue of the Bankruptcy Court and shall receive Notices
at such locations as indicated in Section 9.4. For the avoidance of doubt, this Section 9.10 shall
not apply to any Claims that Buyer or its Affiliates may have against any third party following the
Closing.

                 (b)    Notwithstanding anything herein to the contrary, in the event the
Bankruptcy Cases are terminated, the Parties hereby agree that all Claims or disputes which may
arise or result from, or be connected with, this Agreement, any breach or default hereunder, or the
Transactions, shall be heard and determined exclusively in any federal court sitting in the United
States District Court for the Southern District of Texas or, if that court does not have subject matter
jurisdiction, in any state court located in the City of Houston, Texas, Harris County (and, in each
case, any appellate court thereof), and the Parties hereby consent to and submit to the jurisdiction
and venue of such courts.

      9.11 WAIVER OF RIGHT TO TRIAL BY JURY. SELLERS AND BUYER HEREBY
WAIVE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). FOR THE AVOIDANCE OF DOUBT,
THIS SECTION 9.11 SHALL NOT APPLY TO ANY CLAIMS THAT BUYER OR ITS
AFFILIATES MAY HAVE AGAINST ANY THIRD PARTY FOLLOWING THE CLOSING.

        9.12 Survival. Each and every representation and warranty contained in this Agreement
shall expire and be of no further force and effect as of the Closing. Each and every covenant and
agreement contained in this Agreement (other than the covenants contained in this Agreement
which by their terms are to be performed (in whole or in part) by the Parties following the Closing,

                                                 -47-
3750713.10
                Case 19-11104-JTD      Doc 1188        Filed 12/17/20   Page 57 of 59




including, without limitation, Section 6.16 (each, a “Post-Closing Covenant”)) shall expire and be
of no further force and effect as of the Closing. Each Post-Closing Covenant shall survive the
Closing until the earlier of (a) performance of such Post-Closing Covenant in accordance with this
Agreement or, (b) (i) if time for performance of such Post-Closing Covenant is specified in this
Agreement, ninety (90) days following the full performance of such covenant and the expiration
of the time period for such performance or (ii) if time for performance of such Post-Closing
Covenant is not specified in this Agreement, ninety (90) days following the expiration of the
applicable statute of limitations with respect to any Claim for any failure to perform such Post-
Closing Covenant; provided that if a written notice of any Claim with respect to any Post-Closing
Covenant is given prior to the expiration thereof then such Post-Closing Covenant shall survive
until, but only for purposes of, the resolution of such claim by final, non-appealable judgment or
settlement. Notwithstanding the forgoing, the obligations of Buyer and Assignee, and the rights
of the Indemnified Parties, under Section 6.16 shall survive the Closing until the date that is ninety
(90) days following the expiration of the applicable statute of limitations with respect to any
indemnified Claim under Section 6.16 that can be brought against an Indemnified Party.

         9.13     Time of Essence. Time is of the essence of this Agreement.

        9.14 Non-Recourse. No past, present or future director, manager, officer, employee,
incorporator, member, partner or equity holder of Buyer or Sellers shall have any Liability for any
Liabilities of Buyer or Sellers, respectively, under this Agreement or for any Claim based on, in
respect of, or by reason of the Transactions. This Agreement may only be enforced against, and
any Claim, action, suit, Proceeding or investigation based upon, arising out of or related to this
Agreement may only be brought against, the Persons that are expressly named as parties to this
Agreement.

        9.15 Disclosure Schedules. Except as set forth in this Agreement, the inclusion of any
information (including dollar amounts) in Disclosure Schedules shall not be deemed to be an
admission or acknowledgment by any Party that such information is required to be listed on such
section of the relevant schedule or is material to or outside the Ordinary Course of Business of any
Person. The information contained in this Agreement, the exhibits hereto and the Disclosure
Schedules is disclosed solely for purposes of this Agreement, and no information contained herein
or therein shall be deemed to be an admission by any Party to any third party of any matter
whatsoever (including any violation of any Law or breach of contract). Unless the context
otherwise requires, all capitalized terms used in the Disclosure Schedules shall have the respective
meanings assigned in this Agreement. The Disclosure Schedules set forth items of disclosure with
specific reference to the particular Section or subsection of this Agreement to which the
information in the Disclosure Schedules relates.

        9.16 Mutual Drafting. This Agreement is the result of the joint efforts of Buyer and
Sellers, and each provision hereof has been subject to the mutual consultation, negotiation and
agreement of the Parties and there is to be no construction against any Party based on any
presumption of that Party’s involvement in the drafting thereof.

                            [Remainder of Page Intentionally Left Blank]


                                                -48-
3750713.10
           Case 19-11104-JTD        Doc 1188     Filed 12/17/20    Page 58 of 59



       IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of Buyer, Assignee and Sellers as of the date first above written.

                                           BUYER:

                                           QMAX ACQUISITION CORP.

                                           By: _____________________________________
                                               Name: Caleb Clark
                                               Title: Chief Executive Officer



                                           ASSIGNEE:

                                           DRILLING SERVICES, LLC

                                           By: _____________________________________
                                               Name: Caleb Clark
                                               Title: Chief Executive Officer



                                           SELLERS:

                                           CHRISTOPHER R. MURRAY, SOLELY IN HIS
                                           CAPACITY AS CHAPTER 7 TRUSTEE FOR
                                           THE BANKRUPTCY ESTATE OF Q’MAX
                                           AMERICA INC.



                                           By: _____________________________________
                                               Name:
                                               Title:



                                           CHRISTOPHER R. MURRAY, SOLELY IN HIS
                                           CAPACITY AS CHAPTER 7 TRUSTEE FOR
                                           THE BANKRUPTCY ESTATE OF ANCHOR
                                           DRILLING FLUIDS USA, LLC



                                           By: ____________________________________
                                               Name:
                                               Title

  SIGNATURE PAGE TO SECOND AMENDED AND RESTATED ASSET PURCHASE AGREEMENT
Case 19-11104-JTD   Doc 1188   Filed 12/17/20   Page 59 of 59
